Filed with the Securities and Exchange Commission on October 26, 2011 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On October 31, 2011 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 423 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended June 30, 2011 for one series of the Trust: Portfolio 21. Prospectus October 31, 2011 Symbols: Class R PORTX/Class I PORIX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents- Prospectus PORTFOLIO 21 Table of Contents SUMMARY SECTION 1 ADDITIONAL INFORMATION REGARDING PORTFOLIO 21’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 5 INVESTMENT OBJECTIVE 5 PRINCIPAL INVESTMENT STRATEGIES 5 PRINCIPAL RISKS OF INVESTING IN PORTFOLIO 21 8 PORTFOLIO HOLDINGS INFORMATION 9 INVESTMENT ADVISOR 9 SHAREHOLDER INFORMATION 11 ACCOUNT AND TRANSACTION POLICIES 18 TOOLS TO COMBAT FREQUENT TRANSACTIONS 19 RULE 12B-1 FEES (Class R Shares Only) 20 SERVICE FEES AND OTHER THIRD PARTY FEES 20 DIVIDENDS AND DISTRIBUTIONS 21 TAX CONSEQUENCES 21 INDEX DESCRIPTIONS 22 FINANCIAL HIGHLIGHTS 22 PRIVACY NOTICE 25 PORTFOLIO 21 SUMMARY SECTION Investment Objective Portfolio 21 seeks long-term capital growth. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of Portfolio 21. Shareholder Fees (fees paid directly from your investment) Class R Class I Redemption Fee (as a percentage of amount redeemed within 60 days of purchase) 2.00% 2.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class R Class I Management Fee 0.95% 0.95% Distribution and Service (12b-1) Fee 0.25% None Other Expenses 0.25% 0.20% Acquired Fund Fees and Expenses 0.02% 0.02% Total Annual Portfolio Operating Expenses 1.47% 1.17% Plus: Recouped Management Fees 0.01% 0.01% Total Annual Portfolio Operating Expenses Plus Recouped Management Fees(1)(2) 1.48% 1.18% Portfolio 21 Investments (the “Advisor”) has contractually agreed to reduce its fees and/or pay Portfolio 21’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Portfolio Operating Expenses Plus Recouped Management Fees for Class R shares and Class I shares of Portfolio 21 to 1.50% and 1.20%, respectively, of each class’ average net assets (the “Expense Caps”).The Expense Caps will remain in effect until at least October 31, 2012.The Agreement may be terminated at any time by the Board upon 60days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment for management fee waivers and/or Fund expense payments made in the prior three fiscal years. The Total Annual Portfolio Operating Expenses do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived/Recouped and Expenses Absorbed provided in the Financial Highlights Section of the statutory Prospectus, which reflects the operating expenses of Portfolio 21 and does not include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the costs of investing in Portfolio 21 with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in Portfolio 21 for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that Portfolio 21’s operating expenses remain the same (taking into account the contractual expense limitation only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class R $151 $466 $804 $1,758 Class I $120 $373 $645 $1,421 Table of Contents - Prospectus 1 PORTFOLIO 21 Portfolio Turnover Portfolio 21 pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual portfolio operating expenses or in the example, affect Portfolio 21’s performance.During the most recent fiscal year, Portfolio 21’s turnover rate was 8.00% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, Portfolio 21 primarily invests in common stocks of domestic and foreign companies, including American Depositary Receipts (“ADRs”), of any size market capitalization.Currently, Portfolio 21 anticipates that it may invest in at least ten countries which may include: the United States, Japan, Sweden, the United Kingdom, Switzerland, Denmark, Spain, France, Germany and Brazil.The companies must satisfy certain environmental criteria and exhibit certain financial characteristics that indicate positive prospects for long-term earnings growth.“Portfolio 21” refers to the progressive thinking that will be required to sustain society in the 21st century.In selecting investments, the Advisor concentrates on those companies that are integrating environmental strategies into their business planning, practices and investments. The Advisor employs a “bottom-up” approach to stock selection. When choosing foreign securities, Portfolio 21 may consider such factors as the condition and growth potential of the various economies and securities markets, currency and taxation policies and other pertinent financial, social, national and political factors.Under normal market circumstances, approximately 60% of Portfolio 21’s investments will typically be in foreign securities, either directly or through ADRs.In addition, Portfolio 21 may invest in companies located in emerging markets.With respect to emerging markets, there is no maximum percentage in which Portfolio 21 may invest. All companies are reviewed on an ongoing basis to confirm their continued commitment to environmental business practices.A security will be sold within a reasonable period of time after it is determined that one or both of the following has occurred: the company no longer meets the environmental evaluation criteria; and/or the company no longer meets minimum financial standards. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in Portfolio 21.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Small- and Medium-Sized Company Risk:Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies. · Management Risk:The Advisor may fail to implement Portfolio 21’s investment strategies and meet its investment objective. · Foreign Securities and Emerging Markets Risk:Foreign securities involve increased risks due to political, social and economic developments abroad, as well as due to differences between U.S. and foreign regulatory practices.These risks are enhanced in emerging markets. Table of Contents - Prospectus 2 PORTFOLIO 21 · Environmental Policy Risk.Portfolio 21’s environmental sustainability policy could cause it to underperform compared to similar funds that do not have such a policy.Accordingly, Portfolio 21 may forego opportunities to buy certain securities when it might otherwise be advantageous to do so, or may sell securities for environmental reasons when it might be otherwise disadvantageous for it to do so. Performance The following performance information provides some indication of the risks of investing in Portfolio 21.The bar chart below illustrates how Portfolio 21’s Class R shares total returns have varied from year to year.The table below illustrates how Portfolio 21’s average annual total returns for 1, 5 and 10-year periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective.Portfolio 21’s past performance, before and after taxes, is not necessarily an indication of how Portfolio 21 will perform in the future.Updated performance information is available on Portfolio 21’s website at www.portfolio21.com. Calendar Year Total Return* Class R * Portfolio 21’s year-to-date return for Class R shares as of September 30, 2011 was -12.89%. During the period shown in the bar chart, Portfolio 21’s Class R shares highest quarterly return was 20.42% for the quarter ended June 30, 2009, and the lowest quarterly return was -20.69% for the quarter ended September 30, 2002. Average Annual Total Returns as of December 31, 2010 1 Year 5 Years 10 Years Class R Return Before Taxes 9.30% 4.88% 4.70% Return After Taxes on Distributions 9.36% 4.86% 4.70% Return After Taxes on Distributions and Sale of Portfolio Shares 6.29% 4.34% 4.21% Class I Return Before Taxes 9.66% 5.12% 4.82% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 15.06% 2.29% 1.41% MSCI World IndexSM (reflects no deduction for fees, expenses or taxes) 12.34% 2.99% 2.82% Class I shares of Portfolio 21 commenced operations on March 30, 2007.Performance shown for Class I shares for periods prior to its inception reflects the performance of Class R shares, adjusted to reflect Class I expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). Table of Contents - Prospectus 3 PORTFOLIO 21 Investment Advisor Portfolio 21 Investments Portfolio Managers Name Title Managed the Fund Since Leslie E. Christian, CFA President, CEO and Chief Investment Officer Inception (1999) James Madden, CFA Senior Portfolio Manager Inception (1999) Anthony S. Tursich, CFA Senior Portfolio Manager Inception (1999) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Portfolio 21, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone toll-free at 866.209.1962, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Minimum Investments To Open Regular Account To Open Retirement or Tax- Deferred Account To Open an Automatic Investment Plan To Add to Your Account Class R Shares $5,000 $1,000 $1,000 $100 Class I Shares N/A Tax Information Portfolio 21’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of Portfolio 21 through a broker-dealer or other financial intermediary (such as a bank), Portfolio 21 and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend Portfolio 21 over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 4 PORTFOLIO 21 ADDITIONAL INFORMATION REGARDING PORTFOLIO 21’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS INVESTMENT OBJECTIVE Portfolio 21’s investment objective is long-term growth of capital.Portfolio 21 is a global growth equity fund.Portfolio 21’s investment objective may be changed without shareholder approval upon a 60-day written notice to shareholders.There is no assurance that the Fund will achieve its investment objective. PRINCIPAL INVESTMENT STRATEGIES To achieve its investment objective, under normal market conditions, Portfolio 21 will primarily invest in common stocks including ADRs of domestic and foreign companies of any size market capitalization.Currently, Portfolio 21 anticipates that it may invest in at least ten countries which may include:the United States, Japan, Sweden, the United Kingdom, Switzerland, Denmark, Spain, France, Germany and Brazil. The Advisor selects stocks for their growth potential.Portfolio 21 may invest in companies of any size, from larger, well-established companies to smaller, emerging growth companies.Portfolio 21 may invest in domestic as well as foreign securities, including ADRs.ADRs are equity securities traded on U.S. exchanges that are generally issued by banks or trust companies to evidence ownership of foreign equity securities. When choosing foreign securities, Portfolio 21 may consider such factors as the condition and growth potential of the various economies and securities markets, currency and taxation policies and other pertinent financial, social, national and political factors.Under normal market circumstances, approximately 60% of Portfolio 21’s investments will typically be in foreign securities, either directly or through ADRs.In addition, Portfolio 21 may invest in companies located in emerging markets.With respect to emerging markets, there is no maximum percentage in which Portfolio 21 may invest. The Advisor believes the greatest risks facing all publicly traded companies are the growing ecological challenges caused by humans consuming beyond the limits of what our natural systems can support and that the best long-term investment opportunities are found in companies using environmental frameworks to make business decisions.These companies understand that the Earth’s ability to provide natural resources, such as oil, or clean air and water—its ecological capacity—is finite and that “business as usual” is an inadequate response to a likely environmental crisis. The business and investment case for environmental sustainability has become increasingly clear.The Advisor believes that a company's understanding of environmental principles demonstrates the qualities of innovation and leadership that create a distinct competitive advantage and build long-term value.Portfolio21 invests only in companies that are integrating intelligent and forward-thinking environmental strategies into their overall business planning.The Advisor evaluates companies using comprehensive financial and environmental analysis designed to identify those best equipped to manage ecological risks. The investment approach is built upon two foundational elements—structural elements that govern portfolio architecture decisions and critical factors that affect risk/return expectations for companies in the future. Structural Elements Portfolio 21 is structured as a core equity portfolio with a commitment to global industry/sector diversification.The Advisor seeks companies throughout the world that excel in their sectors rather than limiting investment options to companies located in a particular country or region.Portfolio21 invests in companies of any size but tends to weight toward large cap companies to create the lower volatility profile characteristic of a large cap, diversified portfolio.The goal is to hold between 75 and 125 stocks at any given time. Table of Contents - Prospectus 5 Critical Factors The Advisor believes that the kind of economic growth we have become accustomed to experiencing is threatened by certain limiting factors and that the greatest risks facing businesses are those related to these limits.The Advisor uses the inclusive term “ecological limits” to represent the myriad physical impediments to traditional growth that are happening now or that are on the horizon.The capacity of the planet to provide the natural capital and services needed to maintain the global economy at its current pace, much less at accelerated rates, is questionable. Oil shortages and rising prices, availability of water for consumption and irrigation, competition for valuable natural resources such as forests and farmland, rising concentrations of greenhouse gases and accompanying climate change—all of these are creating great challenges as well as opportunities for those who choose to learn, understand and respond creatively. It is unclear how ecological limits will manifest.Timing, magnitude, scope, and duration are all uncertain.Thus, the economy and each company operating within it are dealing with something that is inevitable but highly uncertain in the way in which it will unfold.Given the uncertain nature of the impacts, one response is to dismiss all but the most immediate and more probable impacts such as carbon taxes or caps, rising oil prices, and water restrictions.Portfolio21 has chosen a different response by building its company selection process around the long-term and short-term challenges of ecological limits.The Advisor believes that companies equipped with a longer-term view will have the most attractive risk/return characteristics.The differentiator is the extent to which a company is translating the risks and opportunities of ecological limits into prospects for long-term profitability. Company Selection Process The following four characteristics are most important: 1.A business model that addresses ecological limits The combination of rising population with rising per capita consumption facilitated by fossil fuels has produced a global economy that is straining against the bounds of its physical capacity and experiencing the impact of resource limitations and climate change.The implications for business are huge, ranging from measurable changes in the costs of materials, production and distribution to the less tangible, but ultimately more critical, questions of comparative advantage, competition for markets, and consumer capacity.The Advisor looks beyond environmental responsibility and beyond stewardship to issues of adaptability and flexibility, to the core question of whether a company is prepared to function efficiently in a resource constrained economy. 2.Financial acumen Competent financial management and the ability to generate positive returns over the long term are reflected in various financial indicators.Positive factors include: attractive fundamental data (earnings growth rates, price/earnings ratio, debt-to-capital ratio); management track record and stability; and industry position.Negative factors include: stalled or questionable outlook for earnings; overly aggressive financial leverage; management upheaval; and significant gaps between market value and fundamentals. Table of Contents - Prospectus 6 PORTFOLIO 21 3.Capable and adaptable management While difficult to assess, the quality of management is an essential element in the long-term success of a company.The Advisor studies public statements and announcements, corporate activities and decisions, legal and regulatory actions connected to the company, and various surveys and other reports to gain an understanding of the focus of management, the level of integrity, and the commitment to long-term thinking. 4.The potential to retain and/or build a market niche When all is said and done, a company must be able to offer goods and/or services that meet market demand, that can gain widespread acceptance, and that have endurance in a rapidly changing world. Environmental Evaluation Criteria The foundation of Portfolio21’s long-term financial management approach is its screening, evaluation, and selection process.The single most significant factor is the extent to which a company is translating the risks and opportunities of ecological limits into prospects for long-term profitability. Portfolio 21 invests in companies that it believes are: 1. Adapting their business models to gain competitive advantages within ecological constraints. 2. Reducing the ecological impact of their products and/or services. 3. Demonstrating a financial commitment to environmental strategies in their research and development priorities and capital investments. 4. Leading with an explicit internal and external program to integrate environmental practices into all aspects of the business. 5. Employing environmental management systems to identify and address environmental impacts and liabilities, developing action plans, and establishing environmental accounting and reporting practices. 6. Doing more with less by efficiently using and re-using resources. 7. Decreasing exposure to legal, financial and reputation risks and liabilities, such as those associated with climate destabilization (greenhouse gas emissions), superfund sites, spills, and toxic releases. Other Issues The Advisor uses a “bottom-up” approach in selecting investments.In a bottom-up approach, the Advisor concentrates on the specific characteristics of each company and then qualifies the company using financial and environmental criteria appropriate to its relevant industry group. All companies are reviewed on an ongoing basis and a security will be sold within a reasonable period of time after it is determined that one or both of the following has occurred: · The company no longer meets the environmental selection criteria; and/or · The company no longer meets minimum financial standards. Under normal market conditions, Portfolio21 will invest according to Portfolio21’s principal investment strategies noted above.However, Portfolio21 may temporarily depart from its principal investment strategies, and make short-term investments in cash, cash equivalents and short-term debt securities and money market instruments in response to adverse market, economic or political conditions.As a result, Portfolio 21 may not achieve its investment objective.To the extent Portfolio21 uses a money market fund for its cash position, there will be some duplication of expenses because Portfolio21 would bear its pro rata portion of such money market fund’s advisory fees and additional expenses. Table of Contents - Prospectus 7 PORTFOLIO 21 Shares of Other Registered Investment Companies.Portfolio21 may invest in shares of other registered investment companies, including money market funds, subject to the limitations of the Investment Company Act of 1940, as amended.To the extent that Portfolio21 invests in shares of other registered investment companies, you will indirectly bear fees and expenses charged by the underlying funds in addition to Portfolio 21’s direct fees and expenses. PRINCIPAL RISKS OF INVESTING IN PORTFOLIO21 The principal risks of investing in Portfolio21 are discussed below. General Market Risk.General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than its worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Small- and Medium-Size Company Risk.Investments in smaller and medium size companies may be speculative and volatile and involve greater risks than are customarily associated with investments in larger companies.Many small to medium companies are more vulnerable than larger companies to adverse business or economic developments.Securities of these types of companies may have limited liquidity and their prices may be more volatile.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.You should expect that the Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. Management Risk.Management risk describes Portfolio 21’s ability to meet its investment objective based on the Advisor’s success or failure to implement investment strategies for Portfolio 21.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished or even lost. Foreign Securities and Emerging Markets Risk.Investing in foreign securities, including ADRs,entails risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices,including less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. In addition to developed markets, Portfolio21 may invest in emerging markets, which are markets of countries in the initial stages of industrialization and generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. Table of Contents - Prospectus 8 PORTFOLIO 21 For additional information regarding foreign securities risk, please see Portfolio 21’s most recent Statement of Additional Information (“SAI”). Environmental Policy Risk.Portfolio21’s environmental policy could cause it to underperform compared to similar funds that do not have such a policy.Accordingly, Portfolio 21 may forego opportunities to buy certain securities when it might otherwise be advantageous to do so, or may sell securities for environmental reasons when it might be otherwise disadvantageous for it to do so. Portfolio21 may be appropriate for investors who: · Want an equity investment in companies that are integrating environmental strategies into their business practices; · Are seeking investments in U.S. and non-U.S. companies; · Are pursuing a long-term goal such as retirement; · Want to add an investment with growth potential to diversify their investment portfolio; and · Are willing to accept higher short-term risk along with higher potential for long-term growth. PORTFOLIO HOLDINGS INFORMATION A detailed description of Portfolio21’s policies and procedures with respect to the disclosure of Portfolio21’s holdings is available in the SAI and on Portfolio21’s website at www.portfolio21.com. INVESTMENT ADVISOR Portfolio21 Investments, formerly Progressive Investment Management Corporation, Portfolio21’s investment advisor, is located at 721N.W. Ninth Avenue, Suite 250, Portland, Oregon 97209.The Advisor, which was incorporated in 1987, provides investment management services to individual and institutional investors and manages assets of approximately $469 million as of September30, 2011.The Advisor also furnishes Portfolio 21 with office space and certain administrative services and provides most of the personnel needed by Portfolio 21.For its services, Portfolio 21 pays the Advisor a monthly management fee, calculated daily and payable monthly, equal to 0.95% of its average daily net assets.For the fiscal year ended June30, 2011, the Advisor received advisory fees of 0.95% of Portfolio21’s average daily net assets.In addition, pursuant to its expense limitation agreement with Portfolio21 discussed under “Portfolio Expenses” below, the Advisor recouped previously waived expenses in the amount of 0.01% of Portfolio21’s average daily net assets. A discussion regarding the basis for the Board’s approval of Portfolio 21’s investment advisory agreement with the Advisor is available in Portfolio21’s Semi-Annual Report to shareholders for the most recent period ended December31. Portfolio Expenses Portfolio21 is responsible for its own operating expenses.Each Class of shares may have its own specific class-related expenses, such as Rule12b-1 fees and additional sub-transfer agency expenses for ClassR shares.The Advisor has contractually agreed to reduce its fees and/or pay Portfolio21’s expenses for the ClassR shares and the ClassI shares to ensure that Total Annual Portfolio Operating Expenses Plus Recouped Management Fees (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) will not exceed 1.50% and 1.20%, respectively, of each class’ average daily net assets.Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by Portfolio 21 if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Class R shares and the Class I shares toward operating expenses for such fiscal year (taking into account the reimbursements) does not exceed the Expense Caps.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Portfolio 21 must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. Table of Contents - Prospectus 9 PORTFOLIO 21 Portfolio Managers Portfolio 21 is managed by a committee of investment professionals associated with the Advisor, each of whom provides particular expertise to the management function.Overall investment philosophy, including establishment, review and revision of the environmental selection criteria, is the responsibility of the entire team, headed by Leslie Christian.James Madden and Anthony Tursich make all portfolio structure and trading decisions, including sector and country allocation, individual stock selection, and trading time and location. Leslie E. Christian, CFA, Chief Investment Officer, and Chief Executive Officer, has more than 35 years of experience in the investment management field, including nine years in New York as a Director with Salomon Brothers Inc.She received her bachelor's degree from the University of Washington and her MBA in Finance from the University of California, Berkeley. Leslie is Chair of the Board of Upstream 21 Corporation and Portfolio 21 Investments and serves on the RSF Social Finance Investment Advisory Committee. Leslie has been with the Advisor since 1995 and is the co-founder of Portfolio 21. James Madden, CFA, and Senior Portfolio Manager has more than 15 years of experience in socially and environmentally responsible investing.He has led several shareholder resolutions with corporations and developed the Advisor’s shareholder activism programs.He received his bachelor's degree and MBA from the University of Wisconsin.James has been with the Advisor since 1991 and is jointly and primarily responsible for day-to-day management of Portfolio 21.He is a member of the CFA Institute and the Portland Society of Financial Analysts. Anthony S. Tursich, CFA, and Portfolio Manager, has 15 years of experience in the field of investment management.He received his bachelor's degree from Montana State University and his MBA from Portland State University.Anthony studied European business at Ecole Superieure de Commerce Marseille-Provence in France.He has been with the Advisor since July 1997, and is jointly and primarily responsible for day-to-day management of Portfolio 21.Anthony is a member of the CFA Institute and the Portland Society of Financial Analysts. The SAI provides additional information about the portfolio managers’ compensation, other accounts they manage and their ownership of Portfolio 21 shares. Table of Contents - Prospectus 10 PORTFOLIO 21 SHAREHOLDER INFORMATION Electronic Delivery You may sign up to receive prospectuses, supplements and Annual and Semi-Annual Reports electronically on portfolio21.com.You may change your delivery preference and resume receiving these documents through the mail at any time by updating your electronic delivery preferences on portfolio21.com or contacting Portfolio 21 at 877.351.4115. Pricing of Portfolio Shares A fund’s share price is known as its net asset value (“NAV”).The NAV is determined by dividing the value of Portfolio21’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of Portfolio21, including management, administration and other fees, which are accrued daily.Portfolio 21’s share price is calculated as of the close of regular trading (generally 4:00p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholders transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S.Bancorp Fund Services, LLC (“Transfer Agent”), Portfolio21’s transfer agent, or an authorized financial intermediary by 4:00p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00p.m., Eastern time will receive the next day’s NAV.Portfolio21’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.Portfolio21 does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share).Fair value determinations may be made as described below under procedures adopted by the Board. Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by Portfolio 21 that occur when regular trading on foreign or other exchanges is closed, but before trading on the NYSE is closed (a “Significant Event”).Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other assets shall be the amount the owner of the security or asset might reasonably expect to receive upon its current sale.To help determine whether a Significant Event has occurred with respect to securities traded principally in foreign markets, Portfolio21 has engaged a third party service provider to systematically recommend the adjustment of closing market prices of non-U.S. securities based upon changes in a designated U.S. securities market index occurring from the time of the close of the relevant foreign market and the close of trading on the NYSE. Attempts to determine the fair value of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, Portfolio21 would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation.If any significant discrepancies are found, the Trust may adjust its fair valuation procedures. Table of Contents - Prospectus 11 PORTFOLIO 21 How to Purchase Shares Portfolio21 offers two classes of shares:ClassR and ClassI.The classes differ with respect to their minimum investments.In addition, ClassR shares impose a Rule12b-1 fee that is assessed against the assets of that class.ClassI shares are primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.ClassI shares also may be offered through certain financial institutions that charge their customers transaction or other distribution or service fees with respect to their customers’ investments in Portfolio21. To purchase shares of Portfolio21, you must make a minimum initial investment as listed in the table below. Minimum Investments To Open Regular Account To Open Retirement or Tax- Deferred Account To Open an Automatic Investment Plan To Add to Your Account Class R Shares $5,000 $1,000 $1,000 $100 Class I Shares N/A You may purchase shares of Portfolio21 by completing an Account Application and mailing it along with a check payable to “Portfolio21.” If you invest in ClassR shares and make your initial investment through a retirement or tax-deferred account, or enroll in Portfolio21’s Automatic Investment Plan (“AIP”), the minimum initial investment is $1,000.Subsequent investments in the amount of at least $100 may be made by mail, by wire or electronic funds transfer. If you invest in ClassI shares, you may be entitled to a waiver of the minimum initial investment requirement.Circumstances that may warrant waiving or reducing the initial minimum investment include, but are not limited to, the following: · Defined contribution plans with plan assets of at least $50 million; · Registered investment advisors purchasing at least $1 million of shares on behalf of their clients; · Institutional clients of the Advisor; · Trustees and officers of the Trust; and · Employees of the Advisor and its affiliates and their immediate families (i.e.,parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Gift or Transfer to Minor Act accounts naming qualifying persons). These minimums can be changed or waived by the Advisor at any time.Shareholders will be given at least a 30-day written notice of any increase in the minimum dollar amount of initial or subsequent investments. Subject to the Advisor’s approval, if investors currently holding Class R shares would like to convert to Class I shares, there are no tax consequences and investors are not subject to the redemption fees.To inquire about converting your Class R shares to Class I shares, please call 877.351.4115. Account Applications will not be accepted unless they are accompanied by payment in U.S.dollars, drawn on a U.S.financial institution.Portfolio21 does not accept payment in cash or money orders.Portfolio21 does not accept cashier’s checks in amounts less than $10,000.To prevent check fraud, Portfolio 21 does not accept third party checks, U.S. treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.Portfolio21 is unable to accept post dated checks, post dated on-line bill paychecks or any conditional order or payment.If your check does not clear, your purchase will be cancelled.If your check is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by Portfolio21 as a result. Table of Contents - Prospectus 12 PORTFOLIO 21 All Account Applications to purchase Portfolio21 shares are subject to acceptance by Portfolio21 and are not binding until so accepted.Portfolio21 reserves the right to reject any purchase order in whole or in part. For example, a purchase order may be refused if, in the Advisor’s opinion, it is so large it would disrupt the management of Portfolio21.Purchases may also be rejected from persons believed by Portfolio21 to be “market timers.” If Portfolio21 does not have a reasonable belief of the identity of a customer, the Account Application will be rejected or the customer will not be allowed to perform a transaction on the account until such information is received.Portfolio 21 also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. Portfolio 21 does not issue share certificates and its shares have not been registered for sale outside of the United States.Portfolio 21 generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. If you have questions about buying shares or completing the Account Application, please call 877.351.4115.Account Applications may also be downloaded from Portfolio 21’s website at portfolio21.com. PATRIOT Act The USA PATRIOT Act of 2001 requires financial institutions, including Portfolio 21, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new Account Application, you will be required to supply Portfolio 21 with your full name, date of birth, social security number and permanent street address to assist Portfolio 21 in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, Portfolio 21 may temporarily limit additional share purchases.In addition, Portfolio 21 may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, Portfolio 21 may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct.Please contact the Transfer Agent at 866.209.1962 if you need additional assistance when completing your Account Application. Purchase by Mail. If you are making an initial investment in Portfolio21, simply complete and sign an Account Application and mail it, along with a check made payable to “Portfolio 21” to the address below. Regular Mail: Portfolio 21 c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery: Portfolio 21 c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 Note: Portfolio21 does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Table of Contents - Prospectus 13 PORTFOLIO 21 If you are making a subsequent purchase, a stub is attached to the account statement you receive after each transaction.Detach the stub from the statement and mail it, together with a check made payable to “Portfolio21,” to the address above.Your account number should be written on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. By Telephone.If you have completed the “Telephone Options” section of the Account Application, you may purchase additional shares of Portfolio 21 by calling toll free at 866.209.1962.Telephone orders will be accepted via electronic funds transfer from your pre-designated account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase by telephone.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern time, on a day when the NYSE is open, shares will be purchased at the NAV next calculated on that day.For security reasons, requests by telephone may be recorded. By Wire. Initial Investment If you are making an initial investment in Portfolio 21, before you wire funds, please contact the Transfer Agent by phone at 866.209.1962 to make arrangements with a telephone customer service representative to submit your completed Account Application via mail, overnight delivery or facsimile.Upon receipt of your Account Application, your account will be established and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may then contact your bank to initiate the wire using the instructions you were given.Prior to sending the wire, please call the Transfer Agent at 866.209.1962 to advise of your wire to ensure proper credit upon receipt.Your bank must include the name of Portfolio 21, your name and your account number so that your wire can be correctly applied. Subsequent Investment If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, please contact the Transfer Agent at 866.209.1962 to advise of your intent to wire funds.This will ensure prompt and accurate credit upon receipt.It is essential that your bank include the name Portfolio 21 and your name and account number in all wire instructions.If you have questions about how to invest by wire, you may call the Transfer Agent.Your bank may charge you a fee for sending a wire to Portfolio 21. Your bank should transmit funds by wire to: U.S. Bank, N.A. 777 E. Wisconsin Ave. Milwaukee, WI53202 ABA# 075000022 Credit: U.S. Bancorp Fund Services Account Number: 112-952-137 Further Credit: Portfolio 21, (Shareholder name) (account number) Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.Neither Portfolio 21 nor U.S. Bank, N.A., Portfolio 21’s custodian, are responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Transfer Agent. Table of Contents - Prospectus 14 PORTFOLIO 21 Through a Financial Intermediary.You may buy and sell shares of Portfolio 21 through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of Portfolio 21 (collectively, “Financial Intermediaries”).Your order will be priced at Portfolio 21’s NAV next computed after it is received by a Financial Intermediary and accepted by Portfolio 21.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.Portfolio 21 may pay the Financial Intermediary for maintaining individual ownership records as well as providing other services. Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them. Financial Intermediaries are responsible for placing your order correctly and promptly with Portfolio 21, forwarding payment promptly as well as ensuring that you receive copies of Portfolio 21’s Prospectus.If you transmit your order to these Financial Intermediaries before close of regular trading (generally 4:00 p.m., Eastern time) on each day that the NYSE is open, your order will be priced at Portfolio 21’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Automatic Investment Plan (“AIP”). Class R Shares Only.For your convenience, Portfolio 21 offers an AIP.Under the AIP, after your minimum initial investment, you authorize Portfolio 21 to withdraw the amount you wish to invest from your personal bank account on a monthly or quarterly basis.Each AIP investment must be $100 or greater.If you wish to participate in the AIP, please complete the “Automatic Investment Plan” section on the Account Application and mail it to Portfolio 21 at the address listed under “Purchase by Mail”, or call the Transfer Agent at 866.209.1962.In order to participate in the AIP, your bank or financial institution must be a member of the ACH network.Any request to change or terminate your participation in the AIP should be submitted to Portfolio 21 at least five business days prior to the automatic investment date.If your payment is rejected by your bank, the transfer agent will charge a $25 fee to your account.Portfolio 21 may terminate or modify this privilege at any time. The AIP is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call 866.209.1962 for additional information regarding Portfolio 21’s AIP. Retirement Plans.You may invest in Portfolio 21 by establishing a tax-sheltered IRA.Portfolio 21 offers Traditional, Roth, SIMPLE and SEP IRAs.You may obtain information about opening an IRA account by calling the Transfer Agent at 866.209.1962.If you wish to open a Keogh, Section 403(b) or other type of retirement plan, please contact your Financial Intermediary. How to Redeem Shares In general, orders to sell (redeem) Portfolio 21 shares may be placed either directly with Portfolio 21 or through your Financial Intermediary.You may redeem part or all of your Portfolio 21 shares at the next determined NAV after Portfolio 21 receives your order.You should request your redemption prior to the close of the NYSE, generally 4:00 p.m., Eastern time to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. No redemption request will become effective until all necessary documents have been received, in proper form, by the transfer agent.Shareholders should contact Portfolio 21’s transfer agent for further information concerning documentation required for a redemption of Portfolio 21 shares. Table of Contents - Prospectus 15 PORTFOLIO 21 By Mail.You may redeem your shares by simply sending a written request to the Transfer Agent.Please provide the name of Portfolio 21, account number and state the number of shares or dollar amount you would like redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration. Please have the signature(s) guaranteed, if applicable.(Please see “Account and Transaction Policies” below).Redemption requests will not become effective until all documents have been received in good form by Portfolio 21.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e. corporate resolutions, or trust documents indicating proper authorization.)Shareholders should contact the transfer agent for further information concerning documentation required for redemption of Portfolio 21 shares. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. You should send your redemption requests to: Regular Mail: Portfolio 21 c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Overnight Delivery: Portfolio 21 c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 Note: Portfolio 21 does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. By Telephone.You may redeem Portfolio 21 shares by telephone by completing the “Telephone Options” portion of the Account Application.For information on how to request telephone redemption privileges after your account is open, you may call the Transfer Agent at 866.209.1962.If you have a retirement account, you may not redeem shares by telephone.Once a telephone transaction has been placed, it cannot be cancelled or modified.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.You may make your redemption request in writing. You may redeem all or some of your shares by calling the Transfer Agent at 866.209.1962 prior to the close of trading on the NYSE, generally 4:00 p.m., Eastern time.For joint accounts, instructions or inquires from either party will be carried out without prior notice to the other account owners.The maximum amount that may be redeemed by telephone is $100,000.Redemption proceeds will generally be sent on the next business day to the mailing address that appears on the transfer agent’s records.Per your request, redemption proceeds may be wired or sent by electronic funds transfer via the ACH network to your pre-designated bank account.There is a $15 wire charge per wire which will be deducted from your account balance on dollar specific trades or from the proceeds on complete redemptions and share specific trades.You are not charged for any proceeds sent via the ACH network.Credit for proceeds sent via ACH is available in your bank account within two to three days. Telephone redemptions cannot be made if you notify the transfer agent of a change of address within 30 days before the redemption request. Prior to executing instructions received to redeem shares by telephone, Portfolio 21 and the Transfer Agent will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If Portfolio 21 or its agents follow these procedures, they cannot be held liable for any loss, expense or cost arising out of any telephone redemption request that is reasonably believed to be genuine.This includes any fraudulent or unauthorized request.Once a telephone transaction has been placed, it cannot be canceled or modified.Portfolio 21 may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders. Table of Contents - Prospectus 16 PORTFOLIO 21 By Wire.To redeem shares by wire, call Portfolio 21 at 866.209.1962 and specify the amount of money you wish to be wired.Your bank may charge a fee to receive wired funds.The transfer agent charges a $15 outgoing wire fee.Proceeds will be wired on the following business day to the predetermined bank instructions on your account at the time of the redemption. Through a Financial Intermediary.You may redeem Portfolio 21 shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to Portfolio 21 and for crediting your account with the proceeds.For redemptions through Financial Intermediaries, your order will be processed at the NAV per share next effective after receipt of the order.Please keep in mind that your Financial Intermediary may charge additional fees for its services.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Systematic Withdrawal Program.Class R shares Only.As another convenience, you may redeem your Portfolio 21 shares through the Systematic Withdrawal Program (“SWP”).Under the SWP, shareholders or their Financial Intermediaries may request that a payment drawn in a predetermined amount be sent to them on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $10,000 and each withdrawal amount must be for a minimum of $100.If you elect this method of redemption, Portfolio 21 will send a check directly to your address of record or will send the payment directly to your bank account via electronic funds transfer through the ACH network.For payment through the ACH network, your bank must be an ACH member and your bank account information must be maintained on your account.This program may be terminated at any time by Portfolio 21.You may also elect to terminate your participation in this program by communicating in writing or by telephone to the Transfer Agent no later than five business days before the next scheduled withdrawal. A withdrawal under the Systematic Withdrawal Program involves a redemption of shares of Portfolio 21 and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, your account may ultimately be depleted.To establish the SWP, complete the “Systematic Withdrawal Plan” section of the Account Application.Please call 866.209.1962 for additional information regarding Portfolio 21’s SWP. Redemption Fees.Portfolio 21 is intended for long-term investors.Short-term “market timers” that engage in frequent purchases and redemptions can disrupt Portfolio 21’s investment program and create additional transaction costs that are borne by Portfolio 21’s shareholders. For these reasons, Portfolio 21 will assess a 2.00% fee on the redemption of Portfolio 21 shares held for 60 days or less.Portfolio 21 uses the “first in, first out” (“FIFO”) method to determine the holding period.The FIFO method states that if a shareholder purchases shares on different days, the shares he/she held the longest will be redeemed first for purposes of determining whether the redemption fee applies.The redemption fee is deducted from your proceeds and retained by Portfolio 21 for the benefit of long-term shareholders.This fee does not apply to (i) shares purchased through reinvested dividends or capital gains; (ii) redemptions under Portfolio 21’s SWP; (iii) the redemption of shares previously purchased under an AIP; or (iv) the involuntary redemption of low balance accounts.Portfolio 21 reserves the right to change the terms and amount of this fee upon at least a 60-day notice to shareholders. Although Portfolio 21 has the goal of applying this redemption fee to most redemption of shares held for 60 days or less, Portfolio 21 may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.These may include, but are not limited to, 401(k) and other employer-sponsored retirement plans (excluding IRA and other 1-person plans).This fee may not be applicable to an account of a qualified retirement plan (such as a 401(k) plan).While Portfolio 21 has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide Portfolio 21 with information relating to its customers investing in Portfolio 21 through non-disclosed or omnibus accounts, Portfolio 21 cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries. In addition, because Portfolio 21 is required to rely on information from the Financial Intermediary as to the applicable redemption fee, Portfolio 21 cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with Portfolio 21’s policies. Table of Contents - Prospectus 17 PORTFOLIO 21 ACCOUNT AND TRANSACTION POLICIES Payment of Redemption Proceeds.Proceeds will generally be processed within seven calendar days after Portfolio 21 receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Portfolio 21’s shares or receive proceeds.Specifically, Portfolio 21 may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days (1) for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) for any period which an emergency exists as result of which disposal by Portfolio 21 of securities owned by it is not reasonably practicable or it is not reasonably practicable for Portfolio 21 fairly to determine the value of its net assets; or (3) for such other periods as the SEC may permit for the protection of Portfolio 21’s shareholders. Redemption requests will be sent to the address of record.Portfolio 21 will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.If the proceeds of redemption are requested to be sent to an address other than the address of record, or if the address of record has been changed within 30 days of the redemption request, the request must be in writing with your signature guaranteed. Low Balance Accounts.If your total account balance falls below $1,000 for Class R shares or $1,000,000 for Class I shares due to redemptions you have made, Portfolio 21 may redeem your shares.This does not apply to retirement plans or Uniform Gifts or Transfers to Minors Act accounts.Portfolio 21 will inform you in writing 30 days prior to making an involuntary redemption.If you do not bring your total account balance up to the minimum initial investment within 30 days, Portfolio 21 may redeem your shares and send you the proceeds.Portfolio 21 will not redeem your shares if your account value falls as a result of market fluctuations. Redemption “In-Kind.”Portfolio 21 reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from its portfolio (a redemption “in-kind”).It is not expected that Portfolio21 would do so except during unusual market conditions.If Portfolio 21 pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Signature Guarantee.A signature guarantee may be required for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. Table of Contents - Prospectus 18 PORTFOLIO 21 A signature guarantee is required in the following situations: · When requesting a change in ownership on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address request has been received by Portfolio 21’s transfer agent within the last 30 days; and/or · For all redemptions in excess of $100,000 from any account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. In addition to the situations described above, Portfolio 21 and/or the transfer agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation. Signature guarantees will be generally accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchanges Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Householding.In an effort to conserve resources, Portfolio 21 intends to reduce the number of duplicate Prospectuses and Annual and Semi-Annual Reports you receive by sending only one copy of each to addresses where we reasonably believe two or more accounts are from the same household or entity.If you would like to discontinue householding for your accounts, please call the Transfer Agent at 866.209.1962 to request individual copies of these documents.We will begin sending individual copies 30 days after receiving your request to stop householding.This policy does not apply to account statements. Unclaimed Property.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your State’s abandoned property laws. TOOLS TO COMBAT FREQUENT TRANSACTIONS Portfolio 21 is intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions can disrupt Portfolio 21’s investment program and create additional transaction costs that are borne by all of Portfolio 21’s shareholders.The Board has adopted a policy regarding excessive trading. Portfolio 21 discourages excessive, short-term trading and other abusive trading practices and Portfolio 21 may use a variety of techniques to monitor trading activity and detect abusive trading practices. These steps may include, among other things, monitoring trading activity, imposing redemption fees, and using fair value pricing under procedures adopted by the Board when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by Portfolio 21 in its sole discretion. In an effort to discourage abusive trading practices and minimize harm to Portfolio 21 and its shareholders, Portfolio 21 reserves the right, in its sole discretion, to reject any purchase order or exchange request, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in Portfolio 21’s shares is believed by the Advisor to be harmful to Portfolio 21) and without prior notice.Portfolio 21 may decide to restrict purchase and sale activity in their shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect Portfolio 21’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.Portfolio 21 seeks to exercise its judgment in implementing these tools to the best of their ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, Portfolio 21 applies all restrictions uniformly in all applicable cases. Table of Contents - Prospectus 19 PORTFOLIO 21 Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions Portfolio 21 handles, there can be no assurance that Portfolio 21’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since Portfolio 21 receives purchase and sale orders through financial intermediaries that use group or omnibus accounts, Portfolio 21 cannot always detect frequent trading.However, Portfolio 21 will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, Portfolio 21 has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to Portfolio 21, at Portfolio 21’s request, certain information relating to their customers investing in Portfolio 21 through non-disclosed or omnibus accounts.Portfolio 21 will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from Portfolio 21 to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of Portfolio 21’s policies.However, Portfolio 21 cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, Portfolio 21’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. RULE 12B-1 FEES (Class R Shares Only) Portfolio 21 has adopted a distribution plan pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Plan”).This rule allows Portfolio 21 to pay distribution fees for the sale and distribution of its shares and for services provided to shareholders.The Plan provides for the payment of distributions and services at the annual rate of 0.25% of Portfolio 21’s average daily net assets which are payable to the Advisor, as distribution coordinator.Because these fees are paid out of Portfolio 21’s assets on an on-going basis, over time these fees will increase the cost of your investment in Portfolio 21 shares and may cost you more than paying other types of sales charges. SERVICE FEES AND OTHER THIRD PARTY FEES In addition to paying fees under the Plan, Portfolio 21 may pay service fees to intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus accounts, other group accounts or accounts traded through registered securities clearing agents. The Advisor, out of its own resources, and without additional cost to Portfolio 21 or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of Portfolio 21.Such payments and compensation are in addition to sales charges (including Rule 12b-1 fees) and service fees paid by Portfolio 21.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of Portfolio 21 on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to Portfolio 21’s shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on Portfolio 21 and the dollar amount of the shares sold. Table of Contents - Prospectus 20 PORTFOLIO 21 DIVIDENDS AND DISTRIBUTIONS Portfolio 21 distributes dividends from its net investment income at least annually.Based on the investment strategies of Portfolio 21 as summarized above, it is anticipated that Portfolio 21’s net investment income generally will consist of interest income and dividends received on investments, less expenses. Portfolio 21 also distributes any realized net capital gain at least annually.Portfolio 21 realizes capital gains mainly from sales of its assets for a profit.Net capital gains of Portfolio 21 (net long-term capital gain over net short-term capital loss) realized and distributed by Portfolio 21 and designated as capital gains dividends are taxable to shareholders as long-term capital gains, without regard to the length of time the shareholders have held shares of Portfolio 21. Dividends and capital gain distributions (collectively, “Distributions”) will be reinvested automatically at the NAV unless you request otherwise in writing.If you wish to change your Distribution option, write to Portfolio 21 in advance of the payment date of the Distribution.Normally, Distributions are taxable events for shareholders whether the Distributions are received in cash or reinvested.If you elect to receive Distributions from Portfolio 21 by check and the U.S. Postal Service cannot deliver such check or your check remains uncashed for six months, Portfolio 21 reserves the right to reinvest the check in your account at Portfolio 21’s then current NAV per share and to reinvest all subsequent Distributions in shares of Portfolio 21 until an updated address is received. TAX CONSEQUENCES Portfolio 21 has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As a regulated investment company, Portfolio 21 will not be subject to federal income tax if it distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. Portfolio 21 intends to make distributions of dividends and capital gains.Dividends are taxable to shareholders as ordinary income or, under current law qualified dividend income.The rate you pay on capital gain distributions will depend on how long Portfolio 21 held the securities that generated the gains, not on how long you owned your Portfolio 21 shares.There is no requirement that Portfolio 21 take into consideration any tax implications when implementing its investment strategy.You will be taxed in the same manner whether you receive your Distributions in cash or reinvest them in additional Portfolio 21 shares.Shareholders should note that Portfolio 21 may make taxable distributions of income and capital gains even when share values have declined. By law, Portfolio 21 must withhold as backup withholding a percentage of your taxable Distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs Portfolio 21 to do so. If you sell your Portfolio 21 shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and any other adjustments to your tax basis for your shares, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. Table of Contents - Prospectus 21 PORTFOLIO 21 Because everyone’s tax situation is unique, any person reviewing this discussion should seek advice based on such person’s particular circumstances from an independent tax advisor.Additional information concerning the taxation of Portfolio 21 and its shareholders is contained in the SAI. INDEX DESCRIPTIONS The Standard & Poor’s 500® Index (“S&P 500® Index”) is an unmanaged index generally representative of the market for stocks of large-sized companies. The MSCI World IndexSM measures performance for a diverse range of developed country global stock markets, including, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States. Direct investment in an index is not possible. FINANCIAL HIGHLIGHTS The following tables show Portfolio 21’s financial performance for the periods shown.Certain information reflects financial results for a single Portfolio 21 share.“Total return” shows how much your investment in Portfolio 21 would have increased or decreased during the period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm.Its report and Portfolio 21’s financial statements are included in the Annual Report to shareholders for the most recent fiscal period ended June 30, which is available upon request. Table of Contents - Prospectus 22 PORTFOLIO 21 Financial HighlightsFor a capital share outstanding throughout the year Class R Year Ended June 30, 2011 2010 2009 2008 2007 Net asset value, beginning of year $26.83 $24.71 $32.56 $36.54 $29.05 INCOME FROM INVESTMENT OPERATIONS: Net investment income 0.20 0.14 0.18 0.34 0.32 Net realized and unrealized gain (loss) on investments 6.80 2.14 (7.64) (3.98) 7.79 Total from investment operations 7.00 2.28 (7.46) (3.64) 8.11 LESS DISTRIBUTIONS: From net investment income (0.16) (0.16) (0.37) (0.23) (0.32) From net realized gain – – (0.02) (0.11) (0.30) Total distributions (0.16) (0.16) (0.39) (0.34) (0.62) Paid-in capital from redemption fees 0.00* 0.00* 0.00* 0.00* 0.00* Net asset value, end of year $33.67 $26.83 $24.71 $32.56 $36.54 Total return 26.12% 9.19% (22.78)% (10.09)% 28.18% RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $262.7 $192.2 $155.8 $176.9 $172.2 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed 1.45% 1.48% 1.51% 1.49% 1.57% After fees waived/recouped and expenses absorbed 1.46% 1.50% 1.50% 1.50% 1.50% RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed 0.67% 0.57% 0.86% 1.13% 0.99% After fees waived/recouped and expenses absorbed 0.66% 0.55% 0.87% 1.12% 1.06% Portfolio turnover rate 8% 10% 13% 4% 0% *Less than $0.01 per share. Table of Contents - Prospectus 23 PORTFOLIO 21 Financial HighlightsFor a capital share outstanding throughout each year/period Class I Period Ended June 30, 2007* Year Ended June 30, 2011 2010 2009 2008 Net asset value, beginning of year/period $26.80 $24.67 $32.59 $36.57 $34.44 INCOME FROM INVESTMENT OPERATIONS: Net investment income 0.30 0.23 0.38 0.42 0.16 Net realized and unrealized gain (loss) on investments 6.79 2.13 (7.78) (3.96) 1.97 Total from investment operations 7.09 2.36 (7.40) (3.54) 2.13 LESS DISTRIBUTIONS: From net investment income (0.25) (0.23) (0.50) (0.33) — From net realized gain — — (0.02) (0.11) — Total distributions (0.25) (0.23) (0.52) (0.44) — Paid-in capital from redemption fees 0.00** 0.00** 0.00** — — Net asset value, end of year/period $33.64 $26.80 $24.67 $32.59 $36.57 Total return 26.49% 9.51% (22.57)% (9.82)% 6.18%^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of year/period (millions) $176.7 $117.1 $96.5 $96.5 $67.7 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed 1.15% 1.18% 1.21% 1.19% 1.23%+ After fees waived/recouped and expenses absorbed 1.16% 1.20% 1.20% 1.20% 1.20%+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed 1.00% 0.87% 1.21% 1.42% 2.28%+ After fees waived/recouped and expenses absorbed 0.99% 0.85% 1.22% 1.41% 2.31%+ Portfolio turnover rate 8% 10% 13% 4% 0%^ *Institutional shares have been offered since March 30, 2007. **Less than $0.01 per share. ^ Not annualized. +Annualized. Table of Contents - Prospectus 24 PORTFOLIO 21 PRIVACY NOTICE Portfolio 21 collects non-public information about you from the following sources: · Information we receive about you on applications or other forms; · Information you give us orally; and · Information about your transactions with us or others. We do not disclose any non-public personal information about our shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated parties and unaffiliated third parties with whom we have contracts for servicing Portfolio 21.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.We maintain physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public information with the same high degree of confidentiality. In the event that you hold shares of Portfolio 21 through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus 25 Investment Advisor Portfolio 21 Investments 721 N.W. Ninth Avenue, Suite 250 Portland, Oregon 97209 Distributor Quasar Distributors, LLC 615 E. Michigan Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, National Association Custody Operations 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant & Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus PORTFOLIO 21 You can find more information about Portfolio 21 in the following documents: Statement of Additional Information (“SAI”): The SAI provides additional details about the investments and techniques of Portfolio 21 and certain other additional information.A current SAI is on file with the SEC and is herein incorporated by reference into this Prospectus.It is legally a part of the Prospectus. Annual/Semi-Annual Reports: Additional information about Portfolio 21’s investments is available in Portfolio 21’s Annual and Semi-Annual Reports to shareholders.Portfolio 21’s Annual Report contains a discussion of the market conditions and investment strategies that significantly affected Portfolio 21’s performance during its last fiscal year. You can obtain a free copy of these documents, request other information or make general inquires about Portfolio 21 by contacting Portfolio 21 at: Portfolio 21 721 N.W. Ninth Avenue Suite 250 Portland, OR 97209 Telephone:877.351.4115 portfolio21.com You can review and copy information including Portfolio 21’s reports to shareholders and SAI at the Public Reference Room of the SEC, treet, N.E. Washington, D.C. 20549-1520You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090.Shareholder reports and other information about Portfolio 21 are also available: · Free of charge from Portfolio 21’s website at portfolio21.com; or · Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov; or · For a fee, by writing to the Public Reference Room of the SEC, Washington, DC 20549-1520; or · For a fee, by email request to: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-05037) Table of Contents - Prospectus STATEMENT OF ADDITIONAL INFORMATION October 31, 2011 PORTFOLIO 21 Class R Shares - PORTX Class I Shares - PORIX 721 N.W. Ninth Avenue, Suite 250 Portland, OR 97209 portfolio21.com This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the Prospectus for the Class R and Class I shares, Portfolio 21’s retail and institutional classes, respectively, dated October 31, 2011, of Portfolio 21, advised by Portfolio 21 Investments, formerly Progressive Investment Management Corporation (the “Advisor”), a series of Professionally Managed Portfolios (the “Trust”). Copies of Portfolio 21’s Prospectus for the Class R shares and the Class I shares are available on Portfolio 21’s website at portfolio21.com or by calling the above number. Portfolio 21’s most recent Annual Report to shareholders is a separate document supplied with this SAI.The financial statements, accompanying notes and report of independent registered public accounting firm appearing in the Annual Report are incorporated into this SAI by reference to Portfolio 21’s Annual Report dated June30,2011 as filed with the Securities and Exchange Commission (“SEC”). Table of Contents - SAI TABLE OF CONTENTS THE TRUST 2 INVESTMENT POLICIES AND RISKS 2 Equity Securities 3 Foreign Investments and Currencies 4 Other Registered Investment Companies 6 Illiquid Securities 7 Restricted Securities 7 Repurchase Agreements 8 Short-Term Investments 9 INVESTMENT RESTRICTIONS 9 PORTFOLIO TURNOVER 11 PORTFOLIO HOLDINGS INFORMATION 11 TRUSTEES AND EXECUTIVE OFFICERS 12 PROXY VOTING POLICIES 19 Control Persons, Principal Shareholders 19 PORTFOLIO 21’S INVESTMENT ADVISOR 20 Portfolio Managers 21 SERVICE PROVIDERS 23 Administrator, Transfer Agent and Fund Accountant 23 Custodian 24 Independent Registered Public Accounting Firm and Legal Counsel 24 EXECUTION OFPORTFOLIO TRANSACTIONS AND BROKERAGE 24 CAPITAL STOCK 25 DETERMINATION OF NET ASSET VALUE 25 PURCHASE AND REDEMPTION INFORMATION 27 How to Buy Shares 27 How to Sell Shares and Delivery of Redemption Proceeds 27 Telephone Instructions 28 Redemptions In-Kind 28 RULE 12B-1 DISTRIBUTION PLAN 29 DISTRIBUTIONS AND TAX INFORMATION 29 Distributions 29 Tax Information 30 DISTRIBUTOR 32 MARKETING AND SUPPORT PAYMENTS 33 Support Payments 33 Entertainment, Conferences and Events 33 FINANCIAL STATEMENTS 33 APPENDIX A 34 APPENDIX B 35 B-1 THE TRUST The Trust is a Massachusetts business trust organized on February 24, 1987 and is registered with the SEC as an open-end management investment company.Prior to May of 1991, the Trust was known as the Avondale Investment Trust.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board”) to issue an unlimited number of full and fractional shares of beneficial interest, without par value, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to Portfolio 21. The shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable as partners for its obligations.However, the Declaration of Trust contains an express disclaimer of shareholder liability for acts or obligations of the Trust. The Declaration of Trust also provides for indemnification and reimbursement of expenses out of Portfolio 21’s assets for any shareholder held personally liable for obligations of Portfolio 21 or the Trust.The Declaration of Trust provides that the Trust shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of Portfolio 21 or the Trust and satisfy any judgment thereon.All such rights are limited to the assets of Portfolio 21.The Declaration of Trust further provides that the Trust may maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, trustees, officers, employees and agents to cover possible tort and other liabilities.However, the activities of the Trust as an investment company would not likely give rise to liabilities in excess of the Trust’s total assets.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance exists and Portfolio 21 itself is unable to meet its obligations. Class R Shares of Portfolio 21 commenced operations on September 30, 1999.Class I Shares of Portfolio 21 commenced operations on March 30, 2007. Portfolio 21 does not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series of the Trust.Portfolio 21’s Prospectus and this SAI are a part of the Trust’s Registration Statement filed with the SEC.Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at sec.gov. INVESTMENT POLICIES AND RISKS Portfolio 21 primarily invests in common stocks of domestic and foreign companies that satisfy certain environmental selection criteria.Portfolio 21 is diversified.Under applicable federal securities laws, the diversification of a mutual fund’s holdings is measured at the time the mutual fund purchases a security.If Portfolio 21 purchases a security and holds it for a period of time, the security may become a larger percentage of Portfolio 21’s total assets due to movements in the financial markets.If the market affects several securities held by Portfolio 21, Portfolio 21 may have a greater percentage of its assets invested in securities of fewer issuers.Portfolio 21 would then be subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite Portfolio 21 qualifying as a diversified mutual fund under applicable federal securities laws. Whenever an investment policy or limitation states a maximum percentage of Portfolio 21’s assets that may be invested in any security or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of Portfolio 21’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing, any subsequent change in values, net assets or other circumstances will not be considered in determining whether an investment complies with Portfolio 21’s investment policies and limitations.If the value of the Fund’s holdings of illiquid securities at any time exceeds the percentage limitation applicable due to subsequent fluctuations in value or other reasons, the Board will consider what actions, if any, are appropriate to maintain adequate liquidity.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by Portfolio 21, Portfolio 21 may receive stock, real estate or other investments that Portfolio 21 would not, or could not buy.If this happens Portfolio 21 would sell such investments as soon as practicable while trying to maximize the return to its shareholders. Table of Contents - SAI B-2 The following information supplements the discussion of Portfolio 21’s investment objective and policies as set forth in the Prospectus.Portfolio 21 may invest in the following types of investments, each of which is subject to certain risks, as discussed below. Recent Regulatory Events. The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions to address the financial crisis.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act”, which was signed into law on July 21, 2010 and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC.Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by the Fund is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Fund.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to the economic crisis or otherwise, and the effect of such actions, if taken, cannot be known. Equity Securities. Common stocks, preferred stocks and convertible securities are examples of equity securities in which Portfolio 21 may invest.All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of Portfolio 21’s securities may fluctuate substantially from day-to-day.Owning an equity security can also subject Portfolio 21 to the risk that the issuer may discontinue paying dividends. To the extent Portfolio 21 invests in the equity securities of small- or medium-sized companies, it will be exposed to the risks of small- and medium-sized companies.Such companies may have narrower markets for their goods and/or services and may have more limited managerial and financial resources than larger, more established companies.Furthermore, such companies may have limited product lines, or services, markets, or financial resources, or may be dependent on a small management group.In addition, because these stocks may not be well-known to the investing public, do not have significant institutional ownership and are typically followed by fewer security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether based on fundamental analysis, can decrease the value and liquidity of securities held by Portfolio 21.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of Portfolio 21. Table of Contents - SAI B -3 Common Stock Common stocks represent a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which Portfolio 21 invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to Portfolio 21 as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to Portfolio 21. Preferred Stock Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond.Unlike common stock, a preferred stock’s participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, it is subject to the risk that the dividend can be changed or omitted by the issuer. Convertible Securities Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.Convertible securities also include corporate bonds, notes and preferred stock.A convertible security entitles the holder to receive interest paid or accrued on debt or dividends paid on preferred stock until the convertible stock matures or is redeemed, converted or exchanged.While no securities investment is without some risk, investments in convertible securities generally entail less risk than an issuer’s common stock.However, the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.In addition to the general risks associated with equity securities discussed above, the market value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer and any call provisions.While convertible securities generally offer lower interest or dividend yields than nonconvertible debt securities of similar quality, they do enable the investor to benefit from increases in the market price of the underlying common stock. Foreign Investments and Currencies. Portfolio 21 may invest in the securities of foreign issuers (“foreign securities”), including sponsored and unsponsored American Depositary Receipts (“ADRs”). Investing in foreign securities involves certain risks not ordinarily associated with investments in securities of domestic issuers.Foreign securities markets have, for the most part, substantially less volume than the U.S. markets and securities of many foreign companies are generally less liquid and their prices more volatile than securities of U.S. companies.There is generally less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.The rights of investors in certain foreign countries may be more limited than those of shareholders of U.S. issuers and Portfolio 21 may have greater difficulty taking appropriate legal action to enforce its rights in a foreign court than in a U.S. court.Investing in foreign securities also involves risks associated with government, economic, monetary, and fiscal policies (such as the adoption of protectionist trade measures), possible foreign withholding taxes on dividends and interest payable to Portfolio 21, possible taxes on trading profits, inflation, and interest rates, economic expansion or contraction, and global or regional political, economic or banking crises.Furthermore, there is the risk of possible seizure, nationalization or expropriation of the foreign issuer or foreign deposits and the possible adoption of foreign government restrictions such as exchange controls.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. Table of Contents - SAI B-4 In addition, Portfolio 21 may invest in foreign securities of companies that are located in developing or emerging markets.Investing in securities of issuers located in these markets may pose greater risks not typically associated with investing in more established markets such as increased risk of social, political and economic instability.Emerging market countries typically have smaller securities markets than developed countries and therefore less liquidity and greater price volatility than more developed markets.Securities traded in emerging markets may also be subject to risks associated with the lack of modern technology, poor infrastructures, the lack of capital base to expand business operations and the inexperience of financial intermediaries, custodians and transfer agents.Emerging market countries are also more likely to impose restrictions on the repatriation of an investor’s assets and even where there is no outright restriction on repatriation, the mechanics of repatriations may delay or impede Portfolio 21’s ability to obtain possession of its assets.As a result, there may be an increased risk or price volatility associated with Portfolio 21’s investments in emerging market countries, which may be magnified by currency fluctuations. From time to time, Portfolio 21 may invest a significant portion of its assets in the securities of a single country or region.Substantial investment in a single country or region will subject Portfolio 21, to a greater extent, to the risks associated with investments in that region or country.Portfolio 21 will also be subject to the risks that its return will be more dependent on the economic performance of that country or region than a fund that is not so concentrated. Dividends and interest payable on Portfolio 21’s foreign securities may be subject to foreign withholding tax.Portfolio 21 may also be subject to foreign taxes on its trading profits.Some countries may also impose a transfer or stamp duty on certain securities transactions.The imposition of these taxes will increase the cost to Portfolio 21 of investing in those countries that impose these taxes.To the extent such taxes are not offset by credits or deductions available to shareholders in Portfolio 21, under U.S. tax law, they will reduce the net return to Portfolio 21’s shareholders. Foreign Currency Transactions Investments in foreign companies will usually involve currencies of foreign countries.To the extent that Portfolio 21 may invest in securities denominated in currencies other than the U.S. dollar and may temporarily hold funds in bank deposits or other money market investments denominated in foreign currencies, it may be affected favorably or unfavorably by exchange control regulations or changes in the exchange rate between such currencies and the dollar.The rate of exchange between the U.S. dollar and other currencies is determined by the forces of supply and demand in the foreign exchange markets.The international balance of payments and other economic and financial conditions, government intervention, speculation and other factors affect these forces. Although Portfolio 21 has no present intent of conducting foreign currency contracts, Portfolio 21 may, in the future, conduct foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign exchange market or by entering into a forward foreign currency contract. Portfolio 21 may conduct foreign currency exchange transactions either on a spot (i.e., cash) basis at the spot rate prevailing in the foreign exchange market or by entering into a forward foreign currency contract.A forward foreign currency contract (“forward contract”) involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.Forward contracts are considered to be derivatives.Portfolio 21 enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract.In addition, Portfolio 21 may enter into forward contracts to hedge against risks arising from securities Portfolio 21 owns or anticipates purchasing, or the U.S. dollar value of interest and dividends paid on those securities.Portfolio 21 will not enter into forward contracts for speculative purposes.Portfolio 21 will not have more than 10% of its total assets committed to forward contracts, or maintain a net exposure to forward contracts that would obligate Portfolio 21 to deliver an amount of foreign currency in excess of the value of Portfolio 21’s investment securities or other assets denominated in that currency. Table of Contents - SAI B-5 At or before settlement of a forward currency contract, Portfolio 21 may either deliver the currency or terminate its contractual obligation to deliver the currency by purchasing an offsetting contract.If Portfolio 21 makes delivery of the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency through the conversion of assets of Portfolio 21 into the currency.Portfolio 21 may close out a forward contract obligating it to purchase a foreign currency by selling an offsetting contract, in which case it will realize a gain or a loss. Risks of Foreign Currency Transactions Foreign currency transactions involve certain costs and risks.Portfolio 21 incurs foreign exchange expenses in converting assets from one currency to another.Forward contracts involve a risk of loss if the Advisor is inaccurate in its prediction of currency movements.The projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain.The precise matching of forward contract amounts and the value of the securities involved is generally not possible.Accordingly, it may be necessary for Portfolio 21 to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency Portfolio 21 is obligated to deliver under the forward contract and the decision is made to sell the security and make delivery of the foreign currency.The use of forward contracts as a hedging technique does not eliminate fluctuations in the prices of the underlying securities Portfolio 21 owns or intends to acquire, but it does fix a rate of exchange in advance.Although forward contracts can reduce the risk of loss due to a decline in the value of the hedged currencies, they also limit any potential gain that might result from an increase in the value of the currencies. In addition, there is no systematic reporting of last sale information for foreign currencies, and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.Quotation information available is generally representative of very large transactions in the interbank market.The interbank market in foreign currencies is a global around-the-clock market.Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, Portfolio 21 may be disadvantaged by having to deal in an odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots.Portfolio 21 may take positions in options on foreign currencies in order to hedge against the risk of foreign exchange fluctuation on foreign securities Portfolio 21 holds in its portfolio or which it intends to purchase. American Depository Receipts Portfolio 21 may invest in ADRs.ADRs represent receipts typically issued by a U.S. bank or trust company which evidence ownership of underlying securities of foreign issuers.ADR prices are denominated in U.S. dollars although the underlying securities are denominated in a foreign currency.ADRs may be listed on a national securities exchange or may be traded in the over-the-counter (“OTC”) market.Investments in ADRs involve risks similar to direct investment in the underlying foreign security.Unsponsored ADRs are organized independently of the issuer of the underlying security and without its cooperation.Available information about the issuer of an unsponsored ADR may not be current or as readily available as for sponsored ADRs and therefore the prices of unsponsored ADRs may be more volatile than for sponsored ADRs. Other Registered Investment Companies. Portfolio 21 may invest in the securities of other registered investment companies, subject to the limitations set forth in the Investment Company Act of 1940, as amended, (the “1940 Act”).Investments in the securities of other investment companies may involve duplication of advisory fees and certain other expenses.By investing in another investment company, Portfolio 21 becomes a shareholder of that investment company.As a result, Portfolio 21 shareholders indirectly will bear Portfolio 21’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Portfolio 21 shareholders directly bear in connection with Portfolio 21’s own operations. Table of Contents - SAI B-6 Section 12(d)(1)(A) generally prohibits a fund from purchasing (1) more than 3% of the total outstanding voting stock of another fund; (2) securities of another fund having an aggregate value in excess of 5% of the value of the acquiring fund; and (3) securities of the other fund and all other funds having an aggregate value in excess of 10% of the value of the total assets of the acquiring fund.There are some exceptions, however, to these limitations pursuant to various rules promulgated by the SEC. In accordance with Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, the provisions of Section 12(d)(1) shall not apply to securities purchased or otherwise acquired by the Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price including a sales load that exceeds the limits set forth in Rule 2830 of the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”) applicable to a fund of funds (i.e., 8.5%). Illiquid Securities. Portfolio 21 may not invest more than 15% of the value of its net assets in securities that are illiquid.The Advisor will monitor the amount of illiquid securities in Portfolio 21, under the supervision of the Board, to ensure compliance with this investment restriction. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities which are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of the securities, and Portfolio 21 might be unable to sell restricted or other illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests within seven days. Restricted Securities. Portfolio 21 may invest in securities that are subject to restrictions on resale because they have not been registered under the Securities Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” Portfolio 21 may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.Portfolio 21 may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Advisor will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Advisor, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, Portfolio 21’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that Portfolio 21 does not exceed its applicable percentage limitation for investments in illiquid securities. Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and Portfolio 21 might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.Portfolio 21 might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Table of Contents - SAI B-7 Repurchase Agreements. Portfolio 21 may enter into repurchase agreements.For purposes of the 1940 Act, a repurchase agreement is deemed to be a loan from Portfolio 21 to the seller of the U.S. government security subject to the repurchase agreement.Under such agreements, the seller of the security agrees to repurchase it at a mutually agreed upon time and price.The repurchase price may be higher than the purchase price, the difference being income to Portfolio 21, or the purchase and repurchase prices may be the same, with interest at a stated rate due to Portfolio 21 together with the repurchase price on repurchase.In either case, the income to Portfolio 21 is unrelated to the interest rate on the U.S. government security itself.Such repurchase agreements will be made only with banks with assets of $500 million or more that are insured by the Federal Deposit Insurance Corporation or with government securities dealers recognized by the Federal Reserve Board and registered as broker-dealers with the SEC or exempt from such registration.Portfolio 21 will generally enter into repurchase agreements of short durations, from overnight to one week, although the underlying securities generally have longer maturities.Portfolio 21 may not enter into a repurchase agreement with more than seven days to maturity if, as a result, more than 15% of the value of its net assets would be invested in illiquid securities, including such repurchase agreements. Because a repurchase agreement is deemed to be a loan under the 1940 Act, it is not clear whether a court would consider the U.S. government security acquired by Portfolio 21 subject to a repurchase agreement as being owned by Portfolio 21 or as being collateral for a loan by Portfolio 21 to the seller.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the U.S. government security before its repurchase under a repurchase agreement, Portfolio 21 may encounter delays and incur costs before being able to sell the security.Delays may involve loss of interest or a decline in price of the U.S. government security.If a court characterizes the transaction as a loan, and Portfolio 21 has not perfected a security interest in the U.S. government security, Portfolio 21 may be required to return the security to the seller’s estate and be treated as an unsecured creditor of the seller.As an unsecured creditor, Portfolio 21 would be at risk of losing some or all of the principal and income involved in the transaction.As with any unsecured debt instrument purchased for Portfolio 21, the Advisor seeks to minimize the risk of loss through repurchase agreements by analyzing the creditworthiness of the other party, in this case the seller of the U.S. government security. Apart from the risk of bankruptcy or insolvency proceedings, there is also the risk that the seller may fail to repurchase the security.However, Portfolio 21 will always receive as collateral for any repurchase agreement to which it is a party securities acceptable to it, the market value of which is equal to at least 100% of the amount invested by Portfolio 21 plus accrued interest, and Portfolio 21 will make payment against such securities only upon physical delivery or evidence of book entry transfer to the account of its custodian.If the market value of the U.S. government security subject to the repurchase agreement becomes less than the repurchase price (including interest), Portfolio 21 will direct the seller of the U.S. government security to deliver additional securities so that the market value of all securities subject to the repurchase agreement will equal or exceed the repurchase price.It is possible that Portfolio 21 will be unsuccessful in seeking to impose on the seller a contractual obligation to deliver additional securities. Table of Contents - SAI B-8 Short-Term Investments. Portfolio 21 may invest in any of the following securities and instruments: Certificates of Deposit, Bankers’ Acceptances and Time Deposits. Portfolio 21 may hold certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by Portfolio 21 will be dollar-denominated obligations of domestic banks, savings and loan associations or financial institutions which, at the time of purchase, have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. government. In addition to buying certificates of deposit and bankers’ acceptances, Portfolio 21 also may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Commercial Paper and Short-Term Notes. Portfolio 21 may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by Standard & Poor’s® Ratings Group, “Prime-1” or “Prime-2” by Moody’s Investors Service©, Inc., or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Advisor to be of comparable quality.These rating symbols are described in Appendix A. INVESTMENT RESTRICTIONS The Trust (on behalf of Portfolio 21) has adopted the following restrictions as fundamental policies (unless otherwise noted), which may not be changed without the affirmative vote of the holders of a “majority” of the outstanding voting securities of Portfolio 21.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i) 67% of the shares of Portfolio 21 represented at a meeting at which the holders of more than 50% of Portfolio 21’s outstanding shares are represented or (ii) more than 50% of the outstanding shares of Portfolio 21. Portfolio 21 may not: 1.Make loans to others, except (a) through the purchase of debt securities in accordance with its investment objective and policies, or (b) to the extent the entry into a repurchase agreement is deemed to be a loan. 2.Borrow money, except for temporary or emergency purposes.Any such borrowings will be made only if immediately thereafter there is an asset coverage of at least 300% of all borrowings. 3.Mortgage, pledge or hypothecate any of its assets except in connection with any borrowings and only with respect to 33 1/3% of its assets. Table of Contents - SAI B-9 4.Purchase securities on margin, participate on a joint or joint and several basis in any securities trading account, or underwrite securities.(This restriction does not preclude Portfolio 21 from obtaining such short-term credit as may be necessary for the clearance of purchases and sales of its portfolio securities.) 5.Purchase real estate, commodities or commodity contracts.(As a matter of operating policy, the Board may authorize Portfolio 21 in the future to engage in certain activities regarding futures contracts for bona fide hedging purposes; any such authorization will be accompanied by appropriate notification to shareholders.) 6.Issue senior securities, as defined in the 1940 Act, except that this restriction shall not be deemed to prohibit Portfolio 21 from (a) making any permitted borrowings, mortgages or pledges or (b) entering into options, futures or repurchase transactions. 7.Invest 25% or more of the market value of its assets in the securities of companies engaged in any one industry, except that this restriction does not apply to investment in the securities of the U.S. government, its agencies or instrumentalities. 8.With respect to 75% of its total assets, invest more than 5% of its total assets in securities of a single issuer or hold more than 10% of the voting securities of such issuer, except that this restriction does not apply to investment in the securities of the U.S. government, its agencies or instrumentalities. Portfolio 21 observes the following policies, which are not deemed fundamental and which may be changed without shareholder vote.Portfolio 21 may not: 1.Invest in any issuer for purposes of exercising control or management. 2.Invest in securities of other investment companies except as permitted under the 1940 Act. 3.Invest, in the aggregate, more than 15% of its net assets in securities with legal or contractual restrictions on resale, securities that are not readily marketable and repurchase agreements with more than seven days to maturity. 4.With respect to fundamental investment restriction No. 2 above, Portfolio 21 will not purchase portfolio securities while outstanding borrowings exceed 5% of its assets. Except with respect to borrowing, if a percentage restriction set forth in the Prospectus or in this SAI is adhered to at the time of investment, a subsequent increase or decrease in a percentage resulting from a change in the values of assets will not constitute a violation of that restriction.If the value of the Fund’s holdings of illiquid securities at any time exceeds the percentage limitation applicable due to subsequent fluctuations in value or other reasons, the Board will consider what actions, if any, are appropriate to maintain adequate liquidity. Table of Contents - SAI B-10 PORTFOLIO TURNOVER Although Portfolio 21 generally will not invest for short-term trading purposes, securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1) the lesser of purchases or sales of portfolio securities for the fiscal year by (2) the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in Portfolio 21’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions and taxable distributions.Portfolio 21’s portfolio turnover rate for the following fiscal periods is shown in the table below.See “Execution of Portfolio Transactions and Brokerage.” June 30, 2011 June 30, 2010 Portfolio Turnover Rate 8% 10% PORTFOLIO HOLDINGS INFORMATION The Trust, on behalf of Portfolio 21, has adopted a portfolio holdings disclosure policy that governs the timing and circumstances of disclosure of the holdings of Portfolio 21.The policy was developed in consultation with the Advisor and has been adopted by the Advisor.Information about Portfolio 21’s holdings will not be distributed to any third party except in accordance with this policy.The Board considered the circumstances under which Portfolio 21’s holdings may be disclosed under this policy and the actual and potential material conflicts that could arise in such circumstances between the interests of Portfolio 21’s shareholders and the interests of the Advisor, the principal underwriter or any other affiliated person of Portfolio 21.After due consideration, the Board determined that Portfolio 21 has a legitimate business purpose for disclosing holdings to persons described in the policy, including mutual fund rating or statistical agencies, or persons performing similar functions, and internal parties involved in the investment process, or custody of Portfolio 21.Pursuant to the policy, the Trust’s Chief Compliance Officer (“CCO”), President and Treasurer are each authorized to consider and authorize dissemination of portfolio holdings information to additional third parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. The Board exercises continuing oversight of the disclosure of Portfolio 21’s holdings by (1) overseeing the implementation and enforcement of the policy, Codes of Ethics and other relevant policies of Portfolio 21 and its service providers by the Trust’s CCO, (2) by considering reports and recommendations by the Trust’s CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act), and (3) by considering to approve any amendment to this policy.The Board reserves the right to amend the policy at any time without prior notice in its sole discretion. Disclosure of Portfolio 21’s complete holdings is required to be made quarterly within 60 days of the end of each period covered by the Annual Report and Semi-Annual Report to Portfolio shareholders and in the quarterly holdings report on FormN-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at sec.gov.In addition, Portfolio 21 also discloses its complete holdings and certain other portfolio characteristics on Portfolio 21’s website at portfolio21.com generally on the first business day after each month-end.The month-end holdings for Portfolio 21 will remain posted on Portfolio 21’s website until updated the following month-end.Holdings information posted on Portfolio 21’s website may be provided separately to any person, commencing on the day after it is first published on Portfolio 21’s website.In addition, Portfolio 21 may provide its complete portfolio holdings at the same time that it is filed with the SEC. Table of Contents - SAI B-11 In the event of a conflict between the interests of Portfolio 21 and the interests of the Advisor or an affiliated person of the Advisor, the Advisor’s CCO, in consultation with the Trust’s CCO, shall make a determination in the best interests of Portfolio 21, and shall report such determination to the Board at the end of the quarter in which such determination was made.Any employee of the Advisor who suspects a breach of this obligation must report the matter immediately to the CCO or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of Portfolio 21 to each of the following entities which, by explicit agreement or by virtue of their respective duties to Portfolio 21, are required to maintain the confidentiality of the information disclosed, including a duty not to trade on non-public information: fund administrator, fund accountant, custodian, transfer agent, auditors, counsel to Portfolio 21 or the trustees, broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities) and regulatory authorities.Holdings information not publicly available with the SEC or through Portfolio 21’s website may only be provided to additional third parties, including mutual fund ratings or statistical agencies, in accordance with the policy, when Portfolio 21 has a legitimate business purpose and when the third party recipient is subject to a confidentiality agreement that includes a duty not to trade on non-public information. In no event shall the Advisor, its affiliates or employees, Portfolio 21, or any other party in connection with any arrangement receive any direct or indirect compensation in connection with the disclosure of information about Portfolio 21’s holdings. There can be no assurance that the policy and these procedures will protect Portfolio 21 from potential misuse of that information by individuals or entities to which it is disclosed. From time to time, the Advisor may make additional disclosure of the Fund’s portfolio holdings on the Fund’s website.Shareholders can access the Fund’s website at www.portfolio21.com for additional information about the Fund, including, without limitation, the periodic disclosure of its portfolio holdings. TRUSTEES AND EXECUTIVE OFFICERS The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of Portfolio 21.The Board, in turn, elects the officers of the Trust, who are responsible for administering the day-to-day operations of the Trust and its separate series.The current Trustees and officers of the Trust, their dates of birth, position with the Trust, term of office with the Trust and length of time served, their principal occupation for the past five years and other directorships are set forth below. Table of Contents - SAI B-12 Name, Age and Address Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held Independent Trustees of the Trust(1) Dorothy A. Berry (born 1943) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Chairman and Trustee Indefinite Term; Since May 1991. President, Talon Industries, Inc. (administrative, management and business consulting); formerly, Executive Vice President and Chief Operating Officer, Integrated Asset Management (investment adviser and manager) and formerly, President, Value Line, Inc. (investment advisory and financial publishing firm). 1 Trustee, PNC Funds, Inc. Wallace L. Cook (born 1939) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term; Since May 1991. Investment Consultant; formerly, Chief Executive Officer, Rockefeller Trust Co., (prior thereto Senior Vice President), and Managing Director, Rockefeller & Co. (Investment Manager and Financial Advisor); formerly, Senior Vice President, Norton Simon, Inc. 1 The Dana Foundation; The University of Virginia Law School Foundation. Carl A. Froebel (born 1938) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term; Since May 1991. Former owner, Golf Adventures, LLC, (Vacation Services); formerly, President and Founder, National Investor Data Services, Inc. (investment related computer software). 1 None. Table of Contents - SAI B-13 Name, Age and Address Position with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held Steven J. Paggioli (born 1950) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term; Since May 1991. Consultant; formerly, Executive Vice President, Investment Company Administration, LLC (mutual fund administrator). 1 Independent Trustee, The Managers Funds; Trustee, Managers AMG Funds, Aston Funds; Advisory Board Member, Sustainable Growth Advisers, LP; Independent Director, Chase Investment Counsel; formerly Independent Director, Guardian Mutual Funds. Interested Trustee and Officers of the Trust Eric W. Falkeis(3) (born 1973) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 President Trustee Indefinite Term; Since January 2011. Indefinite Term; Since September 2011. Senior Vice President and Chief Financial Officer (and other positions), U.S. Bancorp Fund Services, LLC, since 1997. 1 None Patrick J. Rudnick (born 1973) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Treasurer Indefinite Term; Since November 2009. Vice President, U.S. Bancorp Fund Services, LLC, since 2006; formerly, Manager, PricewaterhouseCoopers LLP (1999-2006). Not Applicable Not Applicable Elaine E. Richards (born 1968) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Secretary Indefinite Term; Since February 2008. Vice President and Legal Compliance Officer, U.S. Bancorp Fund Services, LLC, since July 2007; formerly, Vice President and Senior Counsel, Wells Fargo Funds Management, LLC (2004-2007). Not Applicable Not Applicable Donna Barrette (born 1966) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan St. Milwaukee, WI 53202 Chief Compliance Officer Anti-Money Laundering Officer Vice President Indefinite Term: Since July 2011. Indefinite Term: Since July 2011. Indefinite Term: Since July2011. Vice President and Compliance Officer, U.S. Bancorp Fund Services, LLC since August 2004. Not Applicable. Not Applicable. Table of Contents - SAI B-14 The Trustees of the Trust who are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). The Trust is comprised of numerous series managed by unaffiliated investment advisors.The term “Fund Complex” applies only to Portfolio 21.Portfolio 21 does not hold itself out as related to any other series within the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. Mr. Falkeis is an “interested person” of the Trust as defined by the 1940 Act.Mr. Falkeis is an interested Trustee of the Trust by virtue of the fact that he is an interested person of Quasar Distributors, LLC who acts as principal underwriter to the series of the Trust. Additional Information Concerning the Board of Trustees The Role of the Board The Board oversees the management and operations of the Trust.Like all mutual funds, the day-to-day management and operation of the Trust is the responsibility of the various service providers to the Trust, such as the Advisor, the Distributor, the Administrator, the Custodian, and the Transfer Agent, each of whom are discussed in greater detail in this Statement of Additional Information.The Board has appointed various senior employees of the Administrator as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s operations.In conducting this oversight, the Board receives regular reports from these officers and the service providers.For example, the Treasurer reports as to financial reporting matters and the President reports as to matters relating to the Trust’s operations. In addition, the Advisor provides regular reports on the investment strategy and performance of the Fund.The Board has appointed a Chief Compliance Officer who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters.These reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent operations.In addition, various members of the Board also meet with management in less formal settings, between formal “Board Meetings,” to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Structure, Leadership The Board has structured itself in a manner that it believes allows it to perform its oversight function effectively.It has established four standing committees, a Nominating Committee, an Audit Committee, a Qualified Legal Compliance Committee, and a Valuation Committee, which are discussed in greater detail below under “Trust Committees”.At least 80% of the Board is comprised of Trustees who are Independent Trustees, which are Trustees that are not affiliated with the Advisor, the principal underwriter, or their affiliates.The Nominating Committee, Audit Committee and Qualified Legal Compliance Committee are comprised entirely of Independent Trustees.The Chairman of the Board is an Independent Trustee.The Board has determined not to combine the Chairman position and the principal executive officer position and has appointed the sole Interested Trustee as the President of the Trust.The Board reviews its structure and the structure of its committees annually.The Board has determined that the structure of the Independent Chairman, the composition of the Board, and the function and composition of its various committees are appropriate means to address any potential conflicts of interest that may arise. Table of Contents - SAI B-15 Board Oversight of Risk Management As part of its oversight function, the Board of Trustees receives and reviews various risk management reports and discusses these matters with appropriate management and other personnel.Because risk management is a broad concept comprised of many elements (e.g., investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.), the oversight of different types of risks is handled in different ways.For example, the Audit Committee meets with the Treasurer and the Trust’s independent registered public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The Board meets regularly with the Chief Compliance Officer to discuss compliance and operational risks and how they are managed.The Board also receives reports from the Advisor as to investment risks of the Fund. In addition to these reports, from time to time the Board receives reports from the Administrator and the Advisor as to enterprise risk management. Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.In addition to a demonstrated record of business and/or professional accomplishment, each of the Trustees has served on the Board for a number of years. They have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust. They have demonstrated a commitment to discharging their oversight duties as Trustees in the interests of shareholders.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and individual Trustees is reviewed. In addition to the information provided in the chart above, below is certain additional information concerning each particular Trustee and his/her Trustee Attributes.The information is not all-inclusive.Many Trustee Attributes involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, to ask incisive questions, and commitment to shareholder interests. Ms. Berry’s Trustee Attributes include her substantial mutual fund experience, including her role as Chairman-elect of the Independent Directors Council and a member of the Board of Governors of the Investment Company Institute. She has executive experience as the President of Talon Industries, Inc. (a consulting company) and through her former positions as the Executive Vice President and Chief Operating Officer of Integrated Asset Management (an investment advisor and manager) and as the President of Value Line, Inc. (an investment advisory and financial publishing firm).Ms. Berry also has board experience with another investment management company.Ms. Berry has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Ms.Berry’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that she possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Cook’s Trustee Attributes include his investment and executive experience through his investment consulting business and former Chief Executive Officer of Rockefeller Trust Company (an investment manager and financial advisor). He has substantial board experience, serving on the board of several foundations.Mr. Cook has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Cook’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Table of Contents - SAI B-16 Mr. Froebel’s Trustee Attributes include his significant systems and operations experience. He was a Director of Scudder, Stevens & Clark (with responsibility for its systems department) and founder and President of Systems Dynamics Corp. (“SDC”) and later Vice President of Bradford Computer & Systems after its acquisition of SDC, (providing record keeping and reporting for investment advisors and mutual funds). He also served as Vice President of Automatic Data Processing (automated services to the brokerage and investment advisory industry) and was the former President and founder of National Investor Data Services, Inc. (a software and computer vendor to the mutual fund industry with fund accounting and transfer agent systems).Mr. Froebel has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Froebel’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Paggioli’s Trustee Attributes include his substantial mutual fund and investment advisory experience. Mr. Paggioli is an independent consultant on investment company and investment advisory matters. He has held a number of senior positions with mutual fund and investment advisory organizations and related businesses, including Executive Vice President, Director and Principal of the Wadsworth Group (fund administration, distribution transfer agency and accounting services). He serves on the boards of several investment management companies and advisory firms. He has served on various industry association and self-regulatory committees and formerly worked on the staff of the Securities and Exchange Commission.Mr. Paggioli has been determined to qualify as an Audit Committee financial expert for the Trust.The Board believes Mr.Paggioli’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Mr. Falkeis’ Trustee Attributes include his substantial mutual fund experience and his experience with financial, accounting, investment and regulatory matters through his position as Senior Vice President and Chief Financial Officer (and other positions) of U.S. Bancorp Fund Services, LLC, a full service provider to mutual funds and alternative investment products.In addition, he has experience consulting with investment advisors regarding the legal structure of mutual funds, distribution channel analysis and actual distribution of those funds.Mr.Falkeis sits on the Board of Quasar Distributors, a third-party mutual fund principal underwriter and affiliate of U.S.Bancorp Fund Services, LLC.The Board believes Mr. Falkeis’ experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that he possesses the requisite skills and attributes as a Trustee to carry out oversight responsibilities with respect to the Trust. Trust Committees. The Trust has four standing committees: the Nominating Committee, the Audit Committee, which also serves as the Qualified Legal Compliance Committee (“QLCC”), and the Valuation Committee. The Nominating Committee, comprised of all the Independent Trustees, is responsible for seeking and reviewing candidates for consideration as nominees for Trustees and meets only as necessary.The Nominating Committee will consider nominees nominated by shareholders.Recommendations for consideration by shareholders to the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed Nominee, and such recommendation must comply with the notice provisions set forth in the Trust By-Laws.In general, to comply with such procedures, such nominations, together with all required biographical information, must be delivered to, and received by, the President of the Trust at the principal executive offices of the Trust not later than 120 days and no more than 150 days prior to the shareholder meeting at which any such nominee would be voted on.The Nominating Committee did not meet during Portfolio 21’s last fiscal period. Table of Contents - SAI B-17 The Audit Committee is comprised of all of the Independent Trustees.The Audit Committee typically meets on a quarterly basis with respect to each series of the Trust and may meet more frequently.The function of the Audit Committee, with respect to each series of the Trust, is to review the scope and results of the audit and any matters bearing on the audit or a fund’s financial statements and to ensure the integrity of a fund’s pricing and financial reporting.The Audit Committee met once during Portfolio 21’s last fiscal period. The function of the QLCC is to receive reports from an attorney retained by the Trust of evidence of a material violation by the Trust or by any officer, director, employee or agent of the Trust.The QLCC did not meet during Portfolio 21’s last fiscal period. The Board has delegated day-to-day valuation issues to a Valuation Committee that is comprised of one or more Independent Trustees and the Trust’s Treasurer.The function of the Valuation Committee is to value securities held by any series of the Trust for which current and reliable market quotations are not readily available.Such securities are valued at their respective fair values as determined in good faith by the Valuation Committee, and the actions of the Valuation Committee are subsequently reviewed and ratified by the Board.The Valuation Committee meets as needed.The Valuation Committee did not meet during Portfolio 21’s last fiscal period. Trustee Ownership of Portfolio Shares and Other Interests. The following table shows the value of any Portfolio 21 shares and shares in other portfolios of the Trust owned by the Trustees as of the calendar year ended December 31, 2010. Name Dollar Range of Fund Shares Aggregate Dollar Range of Fund Shares in the Trust Independent Trustees Dorothy A. Berry None $10,001-$50,000 Wallace L. Cook None Over $100,000 Carl A. Froebel None $10,001-$50,000 Steven J. Paggioli None $50,001-$100,000 Interested Trustee Eric W. Falkeis None None Furthermore, neither the Independent Trustees nor members of their immediate family, own securities beneficially or of record in the Advisor, Portfolio 21’s principal underwriter, or any of their affiliates. Accordingly, neither the Independent Trustees nor members of their immediate family, have had a direct or indirect interest, during the two most recently completed calendar years, the value of which exceeds $120,000, in the Advisor, Portfolio 21’s principal underwriter or any of its affiliates. Compensation. Independent Trustees each receive an annual retainer of $50,000 allocated among each of the various portfolios comprising the Trust.The Chairman of the Board receives an additional annual retainer of $12,000 also allocated among each of the various portfolios comprising the Trust.Independent Trustees receive additional fees from the applicable portfolios for any special meetings at rates assessed by the Trustees depending on the length of the meeting and whether in-person attendance is required.Independent Trustees are also reimbursed for expenses in connection with each board meeting attended, which reimbursement is allocated among applicable portfolios of the Trust.The Trust has no pension or retirement plan.No other entity affiliated with the Trust pays any compensation to the Trustees.Set forth below is the rate of compensation received by the following Independent Trustees for the fiscal year ended June 30, 2011. Table of Contents - SAI B-18 Name of Person/Position Aggregate Compensation From Portfolio 21 Pension or Retirement Benefits Accrued as Part of Portfolio Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Portfolio and Fund Complex(1) Paid to Trustees Dorothy A. Berry, Independent Trustee $2,297 None None $2,297 Wallace L. Cook, Independent Trustee $1,898 None None $1,898 Carl A. Froebel, Independent Trustee $1,898 None None $1,898 Steven J. Paggioli, Independent Trustee $1,898 None None $1,898 Eric W. Falkeis, Interested Trustee(2) None None None None There are currently numerous unaffiliated portfolios comprising the Trust.The term “Fund Complex” applies only to Portfolio 21. For the fiscal period ended June 30, 2010, aggregate Trustees’ fees and expenses of $168,000 were incurred by the Trust. The Interested Trustee does not receive compensation from the Trust for his service as Trustee. Code of Ethics. The Trust, the Advisor and the principal underwriter have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of the Advisor and the principal underwriter to invest in securities that may be purchased or held by Portfolio 21. PROXY VOTING POLICIES The Board has adopted Proxy Voting Policies and Procedures (“Policies”) on behalf of the Trust which delegate the responsibility for voting proxies to the Advisor, subject to the Board’s continuing oversight.The Policies require that the Advisor vote proxies received in a manner consistent with the best interests of Portfolio 21 and its shareholders.The Policies also require the Advisor to present to the Board, at least annually, the Advisor’s proxy voting policies and a record of each proxy voted by the Advisor on behalf of Portfolio 21, including a report on the resolution of all proxies identified by the Advisor as involving a conflict of interest.The Advisor has also adopted a proxy voting policy (the “Advisor’s Policy”) that underscores the Advisor’s concern that all proxy voting decisions be made in the best interests of Portfolio 21 and to maximize its values over time.The Advisor’s Policy is attached as Appendix B. The Trust is required to file a Form N-PX, with Portfolio 21’s complete proxy voting record for the 12 months ended June 30, no later than August 31 of each year.Form N-PX for Portfolio 21 will be available without charge, upon request, by calling toll-free 877.351.4115, and on the SEC’s website at sec.gov. CONTROL PERSONS, PRINCIPAL SHAREHOLDERS A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of Portfolio 21.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of Portfolio 21 or acknowledges the existence of control.As of September 30, 2011 the Trustees as a group did not own more than 1% of the outstanding shares of Portfolio 21.As of September30,2011, the following shareholders were considered to be either a control person or principal shareholder of Portfolio 21: Table of Contents - SAI B-19 Principal Holders of Portfolio 21 – Class R Shares Name and Address % Ownership Type of Ownership Charles Schwab Co., Inc. Special Custody Account Attn Mutual Funds Dept 101 Montgomery St. San Francisco, CA 94101-4151 35.52% Record National Financial Services, LLC For the Sole Benefit of Its Customers Attn Mutual Funds Dept 200 Liberty Street Fl 5 New York, NY 10281-5503 14.23% Record Prudential Investment Mgmt Svcs FBO Mutual Fund Clients 100 Mulberry St. 3 Gateway Center Fl 11 Newark, NJ 07102-4000 11.04% Record Principal Holders of Portfolio 21 – Class I Shares Name and Address % Ownership Type of Ownership Charles Schwab Co., Inc. Special Custody Account Attn Mutual Funds Dept 101 Montgomery St. San Francisco, CA 94101-4151 65.76% Record MMATCO LLP Nominee for MMATrust Company PO Box 483 1110 N. Main St. Goshen, IN 46527-0483 9.38% Beneficial Mennonite Foundation PO Box 483 1110 N. Main St. Goshen, IN 46527-0483 6.38% Beneficial PORTFOLIO 21’S INVESTMENT ADVISOR Portfolio 21 Investments, formerly, Progressive Investment Management Corporation 721 N.W. Ninth Avenue, Suite 250, Portland, Oregon, 97209, acts as investment advisor to Portfolio 21 pursuant to an investment advisory agreement (the “Advisory Agreement”) with the Trust.Carsten Henningsen, Director of the Advisor, controls the Advisor. Table of Contents - SAI B-20 The Advisory Agreement continues in effect from year to year if such continuance is specifically approved at least annually by the Board or by a vote of a majority of Portfolio 21’s outstanding voting securities and by a majority of the Independent Trustees at a meeting called for the purpose of voting on such Advisory Agreement.The Advisory Agreement is terminable without penalty by the Trust on behalf of Portfolio 21 on not more than a 60-day, nor less than a 30-day, written notice and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act).The Advisory Agreement provides that the Advisor under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for Portfolio 21, except for willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. In consideration of the services provided by the Advisor pursuant to the Advisory Agreement, the Advisor is entitled to receive from Portfolio 21 an investment advisory fee computed daily and paid monthly, based on a rate equal to 0.95% of Portfolio 21’s average daily net assets as specified in Portfolio 21’s Prospectus.However, the Advisor may voluntarily agree to waive a portion of the fees payable to it on a month-to-month basis. The Advisor has contractually agreed to reduce its fees and/or pay Portfolio 21’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Operating Expenses Plus Recouped Management Fees for Class R and Class I shares of Portfolio 21 to 1.50% and 1.20%, respectively, of Portfolio 21’s average net assets (the “Expense Caps”).The Expense Caps will remain in effect for at least the one year period shown in the Expense Example in the Prospectus and may continue thereafter for an indefinite period, as determined by the Trust’s Board of Trustees (the “Board”).The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by Portfolio 21 toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Caps.Portfolio 21’s accrued advisory fees and waived fees for the following fiscal periods is shown in the table below. Fiscal Period Ended, Fees Accrued Fees Waived Total Fees Paid to Advisor June 30, 2011(2) $3,739,184 $0 $3,762,191 June 30, 2010(1) $2,955,224 $0 $3,001,576 June 30, 2009 $2,082,676 $23,007 $2,059,669 The Advisor recouped $46,352 in expenses that were previously waived and/or reimbursed. The Advisor recouped $23,007 in expenses that were previously waived and/or reimbursed. Portfolio Managers. Portfolio 21 is managed by a committee of investment professionals associated with the Advisor, each of whom provides particular expertise to the management function.The investment committee consists of Leslie E. Christian, James Madden and Anthony Tursich.The following provides information regarding other accounts managed by each member of the investment committee as of June 30, 2011. Table of Contents - SAI B-21 Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Leslie Christian Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 James Madden Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 116 $140 million 0 $0 Anthony Tursich Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 116 $140 million 0 $0 The portfolio managers’ and investment committee members’ compensation consists of a fixed salary, a bonus, and a retirement plan.A portfolio manager’s salary and bonus is not based on the performance of Portfolio 21 or other managed accounts.Salary is determined by the position a portfolio manager holds, as well as his or her experience, education, merit, productivity and contribution to the management team.Regular salary surveys are conducted to ensure salaries are paid with the appropriate range in accordance with industry standards.Bonuses are determined by the profits of the Advisor for the fiscal year. The distributions of the bonuses to all employees are based on a wide range of factors as applied to each employee, including length of employment, position held and employee performance.The portfolio managers participate in a fixed retirement plan that is available to all employees of the firm. The Advisor does not manage other accounts or products using the same or similar investment strategy as Portfolio 21’s strategy, but does manage other accounts for individual or institutional clients.Such separate accounts are composed of domestic stocks, bonds and shares of Portfolio 21.The Advisor does not receive a fee from its managed account clients for the portions of managed accounts that are invested in Portfolio 21. Actual or apparent material conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities for more than one investment account or in other circumstances.These potential conflicts of interests include the allocation of investment opportunities and the allocation of time and investment ideas.The Advisor does not aggregate orders among Portfolio 21 and the other accounts, nor does the Advisor participate in any soft dollar arrangements with respect to Portfolio 21 or any other accounts.The Advisor believes such inherent conflicts of interest in managing accounts for various clients are controlled and mitigated by its trade allocation policy, code of ethics, other compliance policies and procedures to which the portfolio managers are subject and the fact that the compensation for portfolio managers is not based on the performance of Portfolio 21 or other managed accounts. Table of Contents - SAI B-22 The following indicates the dollar range of beneficial ownership of shares by each member of Portfolio 21’s investment committee as of June 30, 2011: Name of Portfolio Manager Dollar Range of Equity Securities in the Fund Beneficially Owned (None, $1-$10,000, $10,001-$50,000, $50,001-$100,000, $100,001 - $500,000, $500,001-$1,000,000, Over $1,000,000) Leslie Christian $500,001 - $1,000,000 James Madden $100,001 - $500,000 Anthony S. Tursich $100,001 - $500,000 SERVICE PROVIDERS Administrator, Transfer Agent and Fund Accountant. Pursuant to an administration agreement (the “Administration Agreement”), U.S. Bancorp Fund Services, LLC (“USBFS” or the “Transfer Agent”), 615 East Michigan Street, Milwaukee, WI, 53202, acts as administrator to Portfolio 21.USBFS provides certain administrative services to Portfolio 21, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, Portfolio 21’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and Portfolio 21 with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including net asset value (“NAV”) and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of Portfolio 21, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, USBFS does not have any responsibility or authority for the management of Portfolio 21, the determination of investment policy, or for any matter pertaining to the distribution of Portfolio 21 shares. Pursuant to the Administration Agreement, as compensation for its services, USBFS receives from Portfolio 21 a fee based on Portfolio 21’s current average daily net assets of 0.15% on assets up to $50 million, 0.12% on assets between $50 million and $100 million, 0.10% on assets between $100 million and $150 million and 0.05% on the remaining balance with a minimum fee of $30,000.USBFS also is entitled to certain out-of-pocket expenses. USBFS also serves as fund accountant, transfer agent and dividend disbursing agent under separate agreements.Additionally, USBFS provides Chief Compliance Officer services to the Trust under a separate agreement.The cost for the Chief Compliance Officer services is allocated to Portfolio 21 by the Board of Trustees. The table below shows the amount of administration fees paid by Portfolio 21 to USBFS for the periods shown. Fiscal Period Ended, Administration Fee Paid June 30, 2011 June 30, 2010 June 30, 2009 Table of Contents - SAI B-23 Custodian. U.S. Bank, National Association, is the custodian for the assets of Portfolio 21 (the “Custodian”) pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian provides for fees on a transactional basis plus out-of-pocket expenses.The Custodian’s address is 1555 N. River Center Drive, Suite 302, Milwaukee, Wisconsin 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by Portfolio 21.USBFS, the Custodian, and Portfolio 21’s principal underwriter are affiliated entities under the common control of U.S. Bancorp.The Custodian and its affiliates may participate in revenue sharing arrangements with the service providers of mutual funds in which the Fund may invest. Independent Registered Public Accounting Firm and Legal Counsel. Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia, Pennsylvania 19103, is the independent registered public accounting firm for Portfolio 21. Paul Hastings LLP, 75 East 55th Street, New York, New York, 10022, serves as legal counsel to the Trust. EXECUTION OF PORTFOLIO TRANSACTIONS AND BROKERAGE Pursuant to the Advisory Agreement, the Advisor determines which securities are to be purchased and sold by Portfolio 21 and which broker-dealers will be used to execute Portfolio 21’s securities transactions.The purchases and sales of securities in the OTC market will be executed directly with a “market-maker” unless, in the opinion of the Advisor, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of securities for Portfolio 21 also may be made directly from issuers or from underwriters. Where possible, purchase and sale transactions will be made through dealers (including banks) that specialize in the types of securities which Portfolio 21 will be holding, unless better executions are available elsewhere.Dealers and underwriters usually act as principal for their own account.Purchases from underwriters will include a concession paid by the issuer to the underwriter and purchases from dealers will include the spread between the bid and the asked price.If the execution and price offered by more than one dealer or underwriter are comparable, the order may be allocated to a dealer or underwriter that has provided research or other services as discussed below. In placing portfolio transactions, the Advisor will seek best execution.The full range and quality of services available will be considered in making this determination, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors.In those instances where it is reasonably determined that more than one broker-dealer can offer the best execution, the Advisor considers such information, which is in addition to and not in lieu of the services required to be performed by them under their Advisory Agreement with Portfolio 21, to be useful in varying degrees, but of indeterminable value.Transactions may be placed with broker-dealers who sell shares of Portfolio 21 subject to rules adopted by Financial Industry Regulatory Authority (“FINRA”) and the SEC. It is the Advisor’s general policy to seek best execution in selecting a broker-dealer to execute portfolio transactions for Portfolio 21.In accordance with Section 28(e) of the Securities and Exchange Act of 1934, when it is determined that more than one broker-dealer can deliver best execution, the Advisor may, but does not currently, give weight to the ability of a broker-dealer to furnish brokerage and research services to Portfolio 21 or to the Advisor, even if the specific services are not directly useful to Portfolio 21 and may be useful to the Advisor in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, Portfolio 21 may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Advisor to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.Additionally, in accordance with procedures adopted by the Trust, the Advisor may direct transactions to a broker-dealer with which it has an affiliation. Table of Contents - SAI B-24 Investment decisions for Portfolio 21 are made independently from those of other client accounts managed or advised by the Advisor.Nevertheless, it is possible that at times identical securities will be acceptable for both Portfolio 21 and one or more of such client accounts.In such event, the position of Portfolio 21 and such client accounts in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seeks to acquire the same security as Portfolio 21 at the same time, Portfolio 21 may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, Portfolio 21 may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that Portfolio 21 is purchasing or selling, each day’s transactions in such security will be allocated between Portfolio 21 and all such client accounts in a manner deemed equitable by the Advisor, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as Portfolio 21 is concerned.In other cases, however, it is believed that the ability of Portfolio 21 to participate in volume transactions may produce better executions for Portfolio 21. Portfolio 21 does not effect securities transactions through brokers in accordance with any formula, nor does it direct securities transactions to brokers in exchange for selling shares of Portfolio 21.However, broker-dealers who execute brokerage transactions may effect purchase of shares of Portfolio 21 for their customers. The table below shows the amount of brokerage commission paid by Portfolio 21 with respect to transactions for the fiscal periods shown. June 30, 2011 June 30, 2010 June 30, 2009 Brokerage Fees Paid CAPITAL STOCK Shares issued by Portfolio 21 have no preemptive, conversion, or subscription rights.Shares issued and sold by Portfolio 21 are deemed to be validly issued, fully paid and non-assessable by the Trust.Shareholders have equal and exclusive rights as to dividends and distributions as declared by Portfolio 21 and to the net assets of Portfolio 21 upon liquidation or dissolution.Portfolio 21, as a separate series of the Trust, votes separately on matters affecting only Portfolio 21 (e.g., approval of the Advisory Agreement); all series of the Trust vote as a single class on matters affecting all series jointly or the Trust as a whole (e.g., election or removal of Trustees).Voting rights are not cumulative, so that the holders of more than 50% of the shares voting in any election of Trustees can, if they so choose, elect all of the Trustees.While the Trust is not required and does not intend to hold annual meetings of shareholders, such meetings may be called by the Board in its discretion, or upon demand by the holders of 10% or more of the outstanding shares of the Trust, for the purpose of electing or removing Trustees. DETERMINATION OF NET ASSET VALUE The NAV per share of Portfolio 21 is determined as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (generally 4:00 p.m., Eastern time), each day the NYSE is open for trading.The NYSE annually announces the days on which it will not be open for trading.It is expected that the NYSE will not be open for trading on the following holidays:New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. Table of Contents - SAI B-25 Generally, Portfolio 21’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Valuation Committee considers, among other things:(1) the last sales price on the securities exchange, if any, on which a security is primarily traded; (2) the mean between the bid and asked prices; (3) price quotations from an approved pricing service, and (4) other factors as necessary to determine a fair value under certain circumstances. Securities primarily traded in the NASDAQ Global Market® for which market quotations are readily available shall be valued using the NASDAQ® Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.OTC securities which are not traded in the NASDAQ Global Market® shall be valued at the most recent trade price.Securities and assets for which market quotations are not readily available (including restricted securities which are subject to limitations as to their sale) are valued at fair value as determined in good faith under procedures approved by or under the direction of the Board. Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.In order to reflect their fair value, short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to Portfolio 21. The securities in Portfolio 21, including ADRs, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange on which the security is principally traded. Portfolio 21 will invest in foreign securities, and as a result, the calculation of Portfolio 21’s NAV may not take place contemporaneously with the determination of the prices of certain of Portfolio 21 securities used in the calculation.Occasionally, events which affect the values of such securities and such exchange rates may occur between the times at which they are determined and the close of the NYSE and will therefore not be reflected in the computation of Portfolio 21’s NAV.If events materially affecting the value of such securities occur during such period, then these securities may be valued at their fair value as determined in good faith under procedures established by and under the supervision of the Board as described above.Portfolio securities that are traded both on an exchange and in the OTC market will be valued according to the broadest and most representative market.All assets and liabilities initially expressed in foreign currency values will be converted into U.S. dollar values at the mean between the bid and offered quotations of the currencies against U.S. dollars as last quoted by any recognized dealer.When portfolio securities are traded, the valuation will be the last reported sale price on the day of valuation. For foreign securities traded on foreign exchanges the Trust has selected FT Interactive data (“FTID”) to provide pricing data with respect to foreign security holdings held by the Fund. The use of this third-party pricing service is designed to capture events occurring after a foreign exchange closes that may affect the value of certain holdings of the Fund’s securities traded on those foreign exchanges. The Fund utilizes a confidence interval when determining the use of the FTID provided prices. The confidence interval is a measure of the historical relationship that each foreign exchange traded security has to movements in various indices and the price of the security’s corresponding American Depository Receipt, if one exists. FTID provides the confidence interval for each security for which it provides a price. If the FTID provided price falls within the confidence interval the Fund will value the particular security at that price. If the FTID provided price does not fall within the confidence interval the particular security will be valued at the preceding closing price on its respective foreign exchange, or if there were no transactions on such day, at the mean between the bid and asked prices. Table of Contents - SAI B-26 All other assets of Portfolio 21 are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. PURCHASE AND REDEMPTION INFORMATION The information provided below supplements the information contained in Portfolio 21’s Prospectus regarding the purchase and redemption of Portfolio 21 shares. How to Buy Shares. In addition to purchasing shares directly from Portfolio 21, you may purchase shares of Portfolio 21 through certain financial intermediaries and their agents that have made arrangements with Portfolio 21 and are authorized to buy and sell shares of Portfolio 21 (collectively, “Financial Intermediaries”).Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at Portfolio 21’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. The public offering price of Portfolio 21 shares is its NAV.Shares are purchased at the public offering price next determined after the Transfer Agent receives your order in proper form as discussed in Portfolio 21’s Prospectus.In order to receive that day’s public offering price, the Transfer Agent must receive your order in proper form as discussed in Portfolio 21’s Prospectus before the close of regular trading on the NYSE, generally 4:00p.m., Eastern time. The Trust reserves the right in its sole discretion (i) to suspend the continued offering of Portfolio 21’s shares, (ii) to reject purchase orders in whole or in part when in the judgment of the Advisor such rejection is in the best interest of Portfolio 21, and (iii) to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of Portfolio 21’s shares. In addition to cash purchases, Portfolio 21 shares may be purchased by tendering payment in kind in the form of shares of stock, bonds or other securities.Any securities used to buy Portfolio 21 shares must be readily marketable, their acquisition consistent with Portfolio 21’s objective and otherwise acceptable to the Advisor and the Board. How to Sell Shares and Delivery of Redemption Proceeds. You can sell your Portfolio 21 shares any day the NYSE is open for regular trading.Payments to shareholders for Portfolio 21 shares redeemed directly from Portfolio 21 will be made as promptly as possible but no later than seven days after receipt by the Transfer Agent of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that Portfolio 21 may suspend the right of redemption or postpone the date of payment during any period when (a) trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b) an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of Portfolio 21 not reasonably practicable; or (c) for such other period as the SEC may permit for the protection of Portfolio 21’s shareholders.Under unusual circumstances, Portfolio 21 may suspend redemptions, or postpone payment for more than seven days, but only authorized by SEC rules. Table of Contents - SAI B-27 The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of Portfolio 21’s securities at the time of redemption or repurchase. Telephone Instructions. As described in the Prospectus, shareholders with telephone privileges established on their account may redeem Portfolio 21 shares by telephone.Upon receipt of any instruction or inquiry from a person claiming to be a shareholder, Portfolio 21 or its authorized agents may carry out the instruction and/or respond to the inquiry consistent with the shareholder’s previously established account service options. For joint accounts, instructions or inquiries from either party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, Portfolio 21 and its agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. The Transfer Agent will employ these and other reasonable procedures to confirm that instructions communicated by telephone are genuine.If the Transfer Agent fails to employ reasonable procedures, Portfolio 21 and the Transfer Agent may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither Portfolio 21 nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact the Transfer Agent. During periods of unusual market changes and shareholder activity, you may experience delays in contacting the Transfer Agent by telephone.In this event, you may wish to submit a written request, as described in the Prospectus.Telephone privileges may be modified or terminated without notice. Redemptions In-Kind. The Trust has filed an election under SEC Rule 18f-1 under the 1940 Act committing to pay in cash all redemptions by a shareholder of record up to amounts specified by the rule (in excess of the lesser of (i) $250,000 or (ii) 1% of Portfolio 21’s assets).Portfolio 21 has reserved the right to pay the redemption price of its shares in excess of the amounts specified by the rule, either totally or partially, by a distribution in kind of portfolio securities (instead of cash).The securities so distributed would be valued at the same amount as that assigned to them in calculating the NAV for the shares being sold.If a shareholder receives a distribution in kind, the shareholder could incur brokerage or other charges in converting the securities to cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Portfolio 21 does not intend to hold any significant percentage of its portfolio in illiquid securities, although Portfolio 21, like virtually all mutual funds, may from time to time hold a small percentage of securities that are illiquid.In the unlikely event Portfolio 21 were to elect to make an in-kind redemption, Portfolio 21 expects that it would follow the normal protocol of making such distribution by way of a pro rata distribution based on its entire portfolio.If Portfolio 21 held illiquid securities, such distribution may contain a pro rata portion of such illiquid securities or Portfolio 21 may determine, based on a materiality assessment, not to include illiquid securities in the in-kind redemption.Portfolio 21 does not anticipate that it would ever selectively distribute a greater than pro rata portion of any illiquid securities to satisfy a redemption request.If such securities are included in the distribution, shareholders may not be able to liquidate such securities and may be required to hold such securities indefinitely.Shareholders’ ability to liquidate such securities distributed in-kind may be restricted by resale limitations or substantial restrictions on transfer imposed by the issuers of the securities or by law.Shareholders may only be able to liquidate such securities distributed in-kind at a substantial discount from their value, and there may be higher brokerage costs associated with any subsequent disposition of these securities by the recipient. Table of Contents - SAI B-28 RULE 12B-1 DISTRIBUTION PLAN As noted in the Prospectus, Portfolio 21 has adopted a Distribution Plan for its Class R shares in accordance with Rule 12b-1 (the “Plan”) under the 1940 Act.The Plan provides that Portfolio 21 will pay a fee at an annual rate of up to 0.25% of Portfolio 21’s average daily net assets of its Class R shares.The fee is paid to the Advisor as distribution coordinator for its Class R shares as compensation for distribution related activities, not reimbursement for specific expenses incurred. The Plan allows excess Class R share distribution expenses to be carried forward by the Advisor, as distribution coordinator, and resubmitted in a subsequent fiscal year provided that (i) distribution expenses cannot be carried forward for more than three years following initial submission; (ii) the Board has made a determination at the time of initial submission that the distribution expenses are appropriate to be carried forward; and (iii) the Board makes a further determination, at the time any distribution expenses which have been carried forward are resubmitted for payment, to the effect that payment at the time is appropriate, consistent with the objectives of the Plan and in the current best interests of shareholders. The table below shows the 12b-1 payments paid by the Class R shares of Portfolio 21 pursuant to the Plan for the fiscal year ended June 30, 2011. 12b-1 Payments Paid $590,385 Of this amount, payments were made for the following activities: Advertising and Marketing Printing and Postage Payment to Distributor Payment to Dealers Compensation to Sales Personnel $44,289 $14,128 $0 $332,255 $199,713 DISTRIBUTIONS AND TAX INFORMATION Distributions. Dividends from net investment income and distributions from net profits from the sale of securities are generally made annually.Also, Portfolio 21 typically distributes any undistributed net investment income on or about December 31 of each year.Any net capital gains realized through the period ended October 31 of each year will also be distributedby December31 of each year. Each distribution by Portfolio 21 is accompanied by a brief explanation of the form and character of the distribution.In January of each year, Portfolio 21 will issue to each shareholder a statement of the federal income tax status of all distributions to each shareholder. Table of Contents - SAI B-29 Tax Information. Each series of the Trust is treated as a separate entity for federal income tax purposes.Portfolio 21 has elected to qualify and intends to continue to qualify to be treated as a “regulated investment company” under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of distributions.Portfolio 21’s policy is to distribute to its shareholders all of its investment company taxable income and any net realized long-term capital gains for each fiscal year in a manner that complies with such distribution requirements of the Code, so that Portfolio 21 will not be subject to any federal income or excise taxes.However, Portfolio 21 can give no assurances that its distributions will be sufficient to eliminate all taxes.To comply with such requirements, Portfolio 21 must also distribute (or be deemed to have distributed) by December 31 of each calendar year (i) at least 98% of ordinary income for such year, (ii) at least 98.2% of the excess of realized capital gains over realized capital losses for the 12-month period ending on October 31 during such year and (iii) any amounts from the prior calendar year that were not distributed and on which Portfolio 21 paid no federal income tax.If Portfolio 21 fails to qualify as a regulated investment company under Subchapter M of the Code, it will be taxed as a regular corporation. Portfolio 21’s ordinary income generally consists of interest and dividend income, less expenses.Net realized capital gains for a fiscal period are computed by taking into account any capital loss carry-forward of Portfolio 21. Distributions of net investment income and net short-term capital gains are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by Portfolio 21 may be qualified dividends currently eligible for taxation at long-term capital gain rates to the extent Portfolio 21 reports the amount distributed as a qualifying dividend and certain holding period requirements are met.In the case of corporate shareholders, a portion of the distributions may qualify for the inter-corporate dividends-received deduction to the extent Portfolio 21 reports the amount distributed as a qualifying dividend.The aggregate amount so reported to either individual or corporate shareholders cannot, however, exceed the aggregate amount of qualifying dividends received by the applicable Portfolio for their taxable year.In view of Portfolio21’s investment policy, it is expected that dividends from domestic corporations will be part of Portfolio21’s gross income and that, accordingly, part of the distributions by Portfolio 21 may be eligible for treatment as qualified income for individual shareholders and for the dividends-received deduction for corporate shareholders.However, the portion of Portfolio 21’s gross income attributable to qualifying dividends is largely dependent on Portfolio 21’s investment activities for a particular year and therefore cannot be predicted with any certainty.The deduction may be reduced or eliminated if Portfolio 21 shares held by an individual investor are held for less than 61 days, or Portfolio shares held by a corporate investor are treated as debt-financed or are held for less than 46 days. Any long term capital gain distributions are taxable to shareholders as long term capital gains regardless of the length of time they have held their shares.Capital gains distributions are not eligible for the dividends received deduction referred to in the previous paragraph.There is no requirement that Portfolio 21 take into consideration any tax implications when implementing its investment strategy.Distributions of any ordinary income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. Table of Contents - SAI B-30 Portfolio21 may be subject to foreign withholding taxes on dividends and interest earned with respect to securities of foreign corporations. Under the Code, Portfolio 21 will be required to report to the Internal Revenue Service (“IRS”) all distributions of ordinary income and capital gains as well as gross proceeds from the redemption or exchange of Portfolio shares, except in the case of exempt shareholders, which includes most corporations.Pursuant to the backup withholding provisions of the Code, distributions of any taxable income and capital gains and proceeds from the redemption of Portfolio shares may be subject to withholding of federal income tax at the rate of 28% in the case of non-exempt shareholders who fail to furnish Portfolio 21 with their correct taxpayer identification numbers and with required certifications regarding their status under the federal income tax law or if the IRS notifies the Fund that such backup withholding is required.If the withholding provisions are applicable, any such distributions and proceeds, whether taken in cash or reinvested in additional shares, will be reduced by the amounts required to be withheld.Corporate and other exempt shareholders should provide Portfolio 21 with their taxpayer identification numbers or certify their exempt status in order to avoid possible erroneous application of backup withholding.Backup withholding is not an additional tax and any amounts withheld may be credited against a shareholder’s ultimate federal tax liability if proper documentation is provided.Portfolio 21 reserves the right to refuse to open an account for any person failing to provide a certified taxpayer identification number. If more than 50% in value of the total assets of Portfolio 21 at the end of its fiscal year is invested in stock or securities of foreign corporations, Portfolio 21 may elect to pass through to its shareholders the pro rata share of all foreign income taxes paid by Portfolio 21, subject to certain exceptions.If this election is made, shareholders will be (i) required to include in their gross income their pro rata share of Portfolio 21’s foreign source income (including any foreign income taxes paid by Portfolio 21), and (ii) entitled either to deduct their share of such foreign taxes in computing their taxable income or to claim a credit for such taxes against their U.S. income tax, subject to certain limitations under the Code, including certain holding period requirements.In this case, shareholders will be informed in writing by Portfolio 21 at the end of each calendar year regarding the availability of any credits on and the amount of foreign source income (including or excluding foreign income taxes paid by Portfolio 21) to be included in their income tax returns.If not more than 50% in value of Portfolio 21’s total assets at the end of its fiscal year is invested in stock or securities of foreign corporations, Portfolio 21 will not be entitled under the Code to pass through to its shareholders their pro rata share of the foreign taxes paid by Portfolio 21, subject to certain exceptions.In this case, these taxes will be taken as a deduction by Portfolio 21. The use of hedging strategies, such as entering into forward contracts, involves complex rules that will determine the character and timing of recognition of the income received in connection therewith by Portfolio 21.Income from foreign currencies (except certain gains therefrom that may be excluded by future regulations) and income from transactions in forward contracts derived by Portfolio 21 with respect to its business of investing in securities or foreign currencies will qualify as permissible income under Subchapter M of the Code. Any security or other position entered into or held by Portfolio 21 that substantially diminishes Portfolio 21’s risk of loss from any other position held by Portfolio 21 may constitute a “straddle” for federal income tax purposes.In general, straddles are subject to certain rules that may affect the amount, character and timing of Portfolio 21’s gains and losses with respect to straddle positions by requiring, among other things, that the loss realized on disposition of one position of a straddle be deferred until gain is realized on disposition of the offsetting position; that Portfolio 21’s holding period in certain straddle positions not begin until the straddle is terminated (possibly resulting in the gain being treated as short–term capital gain rather than long–term capital gain); and that losses recognized with respect to certain straddle positions, which would otherwise constitute short–term capital losses, be treated as long–term capital losses.Different elections are available to Portfolio 21 that may mitigate the effects of the straddle rules. Table of Contents - SAI B-31 Certain forward contracts that are subject to Section 1256 of the Code (“Section 1256 Contracts”) and that are held by Portfolio 21 at the end of its taxable year generally will be required to be “marked-to-market” for federal income tax purposes, that is, deemed to have been sold at market value.Sixty percent of any net gain or loss recognized on these deemed sales and 60% of any net gain or loss realized from any actual sales of Section 1256 Contracts will be treated as long–term capital gain or loss, and the balance will be treated as short–term capital gain or loss. Section 988 of the Code contains special tax rules applicable to certain foreign currency transactions that may affect the amount, timing and character of income, gain or loss recognized by Portfolio 21.Under these rules, foreign exchange gain or loss realized with respect to foreign currency forward contracts is treated as ordinary income or loss.Some part of Portfolio 21’s gain or loss on the sale or other disposition of shares of a foreign corporation may, because of changes in foreign currency exchange rates, be treated as ordinary income or loss under Section 988 of the Code rather than as capital gain or loss. Distributions and the transactions referred to in the preceding paragraphs may be subject to state and local income taxes, and the tax treatment thereof may differ from the federal income tax treatment. The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. citizens or residents and U.S. domestic corporations, partnerships, trusts and estates.Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of Portfolio 21, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30 percent (or at a lower rate under an applicable income tax treaty) on Portfolio 21 distributions. In addition, the foregoing discussion of tax law is based on existing provisions of the Code, existing and proposed regulations thereunder, and current administrative rulings and court decisions, all of which are subject to change.Any such changes could affect the validity of this discussion.The discussion also represents only a general summary of tax law and practice currently applicable to Portfolio 21 and certain shareholders therein, and, as such, is subject to change.In particular, the consequences of an investment in shares of Portfolio 21 under the laws of any state, local or foreign taxing jurisdictions are not discussed herein.Each prospective investor should consult his or her own tax advisor to determine the application of the tax law and practice to his or her own particular circumstances. DISTRIBUTOR Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202 (“Quasar”), acts as principal underwriter in a continuous public offering of Portfolio 21’s shares.Pursuant to a distribution agreement (the “Distribution Agreement”) between Portfolio 21 and Quasar, Quasar acts as Portfolio 21’s principal underwriter and distributor and provides certain administration services and promotes and arranges for the sale of Portfolio21’s shares.Quasar is a registered broker-dealer under the Securities Exchange Act of 1934 and is a member of FINRA. The Distribution Agreement between Portfolio 21 and Quasar continues in effect only if such continuance is specifically approved at least annually by the Board or the vote of a majority of Portfolio 21’s outstanding voting securities and, in either case, bya majority of the Independent Trustees.The Distribution Agreement is terminable without penalty by the Trust on behalf of Portfolio 21 on a 60-day written notice when authorized by a majority vote of Portfolio 21’s shareholders or by a vote of a majority of the Board, including a majority of the Independent Trustees, or by Quasar on a 60-day written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act). Table of Contents - SAI B-32 MARKETING AND SUPPORT PAYMENTS The Advisor, out of its own resources and without additional cost to Portfolio 21 or its shareholders, may provide additional cash payments or other compensation to certain financial intermediaries who sell shares of Portfolio 21.Such payments may be divided into categories as follows: Support Payments. Payments may be made by the Advisor to certain financial intermediaries in connection with the eligibility of Portfolio 21 to be offered in certain programs and/or in connection with meetings between Portfolio 21’s representatives and financial intermediaries and their sales representatives.Such meetings may be held for various purposes, including providing education and training about Portfolio 21 and other general financial topics to assist financial intermediaries’ sales representatives in making informed recommendations to, and decisions on behalf of, their clients. As of December 31, 2010, the Advisor has agreements with three firms to pay such Support Payments, which are structured in three ways:(1) as a percentage of net sales; (2) as a percentage of net assets; and/or (3) a flat fee.Support Payments for the calendar year 2010 were as follows: Firm Payment Charles Schwab $306,057 Prudential $44,402 MSCS $21,064 Ameritrade $11,705 Vanguard $10,219 Entertainment, Conferences and Events. The Advisor also may pay cash or non-cash compensation to sales representatives of financial intermediaries in the form of (1) occasional gifts; (2) occasional meals, tickets or other entertainment; and/or (3) sponsorship support for the financial intermediary’s client seminars and cooperative advertising.In addition, the Advisor pays for exhibit space or sponsorships at regional or national events of financial intermediaries. The prospect of receiving, or the receipt of additional payments or other compensation as described above by financial intermediaries may provide such intermediaries and/or their salespersons with an incentive to favor sales of shares of Portfolio 21, and other mutual funds whose affiliates make similar compensation available, over sale of shares of mutual funds (or non-mutual fund investments) not making such payments.You may wish to take such payment arrangements into account when considering and evaluating any recommendations relating to Portfolio 21’s shares. FINANCIAL STATEMENTS The Annual Report to shareholders for Portfolio 21 for the fiscal period ended June 30, 2011 is a separate document supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing therein are incorporated by reference into this SAI. Table of Contents - SAI B-33 APPENDIX A COMMERCIAL PAPER RATINGS Moody’s Investors Service, Inc. Prime-1-Issuers (or related supporting institutions) rated “Prime-1” have a superior ability for repayment of senior short-term debt obligations. “Prime-1” repayment ability will often be evidenced by many of the following characteristics: leading market positions in well-established industries, high rates of return on funds employed, conservative capitalization structures with moderate reliance on debt and ample asset protection, broad margins in earnings coverage of fixed financial charges and high internal cash generation, and well-established access to a range of financial markets and assured sources of alternate liquidity. Prime - 2 - Issuers (or related supporting institutions) rated “Prime-2” have a strong ability for repayment of senior short-term debt obligations.This will normally be evidenced by many of the characteristics cited above but to a lesser degree.Earnings trends and coverage ratios, while sound, will be more subject to variation.Capitalization characteristics, while still appropriate, may be more affected by external conditions.Ample alternative liquidity is maintained. Standard & Poor’s Ratings Group A - 1 - This highest category indicates that the degree of safety regarding timely payment is strong.Those issues determined to possess extremely strong safety characteristics are denoted with a plus (+) sign designation. A - 2 - Capacity for timely payment on issues with this designation is satisfactory.However, the relative degree of safety is not as high as for issues designated “A-1.” Table of Contents - SAI B-34 APPENDIX B Proxy Voting Policies Portfolio 21 Investments PROXY VOTING AND CORPORATE ACTION POLICIES AND PROCEDURES I. POLICY Portfolio 21 Investments,Inc. (“Adviser”) acts as discretionary investment adviser for various clients, including clients governed by the Employee Retirement Income Security Act of 1974 (“ERISA”) and registered open-end investment companies (“mutual funds”).Adviser’s authority to vote proxies or act with respect to other shareholder actions is established through the delegation of discretionary authority under our investment advisory contracts.Therefore, unless a client (including a “named fiduciary” under ERISA) specifically reserves the right, in writing, to vote its own proxies or to take shareholder action with respect to other corporate matters requiring shareholder action, Adviser will vote all proxies and act on all other actions in a timely manner in accordance with these Policies and Procedures as part of Adviser’s full discretionary authority over client assets.Corporate actions may include, for example and without limitation, tender offers or exchanges, bankruptcy proceedings, and class actions. When voting proxies or acting with respect to corporate actions for clients, Adviser’s utmost concern is that all decisions be made solely in the best interest of the client (and for ERISA accounts, plan beneficiaries and participants, in accordance with the letter and spirit of ERISA).Adviser will act in a prudent and diligent manner intended to enhance the economic value of the assets of the client’s account. II. PURPOSE The purpose of these Policies and Procedures is to memorialize the procedures and policies adopted by Adviser to enable it to comply with its fiduciary responsibilities to clients and the requirements of Rule 206(4)-6 under the Investment Advisers Act of 1940, as amended (“Advisers Act”).These Policies and Procedures also reflect the fiduciary standards and responsibilities set forth by the Department of Labor for ERISA accounts. III. PROCEDURES Portfolio 21 Investments has subscribed to Broadridge of NA, Inc.Broadridge will vote proxies on behalf of Adviser in accordance with this policy. Paul Pitkin, Client Services Manager, is ultimately responsible for ensuring that all proxies received by Adviser are voted in a timely manner and in a manner consistent with Adviser’s determination of the client’s best interests.Although many proxy proposals can be voted in accordance with Adviser’s established guidelines (see Section V below , “Guidelines”), Adviser recognizes that some proposals require special consideration which may dictate that Adviser make an exception to the Guidelines. Jim Madden, Senior Portfolio Manager, is responsible for ensuring that all corporate action notices or requests which require shareholder action received by Adviser are addressed in a timely manner and that consistent action is taken across all similarly situated client accounts. Table of Contents - SAI B-35 A.Conflicts of Interest Where a proxy proposal raises a material conflict between Adviser’s interests and a client’s interest, including a mutual fund client, Adviser will resolve such a conflict in the manner described below: 1. Vote in Accordance with the Guidelines.To the extent that Adviser has little or no discretion to deviate from the Guidelines with respect to the proposal in question, Adviser shall vote in accordance with such pre-determined voting policy. 2. Obtain Consent of Clients.To the extent that Adviser has discretion to deviate from the Guidelines with respect to the proposal in question, Adviser will disclose the conflict to the relevant clients and obtain their consent to the proposed vote prior to voting the securities.The disclosure to the client will include sufficient detail regarding the matter to be voted on and the nature of Adviser’s conflict that the client would be able to make an informed decision regarding the vote.If a client does not respond to such a conflict disclosure request or denies the request, Adviser will abstain from voting the securities held by that client’s account. 3. Client Directive to Use an Independent Third Party.Alternatively, a client may, in writing, specifically direct Adviser to forward all proxy matters in which Adviser has a conflict of interest regarding the client’s securities to an identified independent third party for review and recommendation.Where such independent third party’s recommendations are received on a timely basis, Adviser will vote all such proxies in accordance with such third party’s recommendation.If the third party’s recommendations are not timely received, Adviser will abstain from voting the securities held by that client’s account. Paul Pitkin will review the proxy proposal for conflicts of interest as part of the overall vote review process.Any material conflict of interest Adviser identifies will be addressed as described above in this Section III.A . B. Limitations In certain circumstances, in accordance with a client’s investment advisory contract (or other written directive) or where Adviser has determined that it is in the client’s best interest, Adviser will not vote proxies received.The following are certain circumstances where Adviser will limit its role in voting proxies: 1. Client Maintains Proxy Voting Authority:Where client specifies in writing that it will maintain the authority to vote proxies itself or that it has delegated the right to vote proxies to a third party, Adviser will not vote the securities and will direct the relevant custodian to send the proxy material directly to the client.If any proxy material is received by Adviser, it will promptly be forwarded to the client or specified third party. 2. Terminated Account:Once a client account has been terminated with Adviser in accordance with its investment advisory agreement, Adviser will not vote any proxies received after the termination.However, the client may specify in writing that proxies should be directed to the client (or a specified third party) for action. Table of Contents - SAI B-36 3. Limited Value:If Adviser determines that the value of a client’s economic interest or the value of the portfolio holding is indeterminable or insignificant, Adviser may abstain from voting a client’s proxies.Adviser also will not vote proxies received for securities which are no longer held by the client’s account. 4. Securities Lending Programs:When securities are out on loan, they are transferred into the borrower’s name and are voted by the borrower, in its discretion.However, where Adviser determines that a proxy vote (or other shareholder action) is materially important to the client’s account, Adviser may recall the security for purposes of voting. 5. Unjustifiable Costs:In certain circumstances, after doing a cost-benefit analysis, Adviser may abstain from voting where the cost of voting a client’s proxy would exceed any anticipated benefits to the client of the proxy proposal. IV. RECORD KEEPING In accordance with Rule 204-2 under the Advisers Act, Adviser will maintain for the time periods set forth in the Rule (i)these proxy voting procedures and policies, and all amendments thereto; (ii)all proxy statements received regarding client securities (provided, however, that Adviser may rely on the proxy statement filed on EDGAR as its records); (iii)a record of all votes cast on behalf of clients; (iv)records of all client requests for proxy voting information; (v)any documents prepared by Adviser that were material to making a decision how to vote or that memorialized the basis for the decision; and (vi)all records relating to requests made to clients regarding conflicts of interest in voting the proxy. Adviser will describe in its Part II of Form ADV (or other brochure fulfilling the requirement of Rule204-3) its proxy voting policies and procedures and will inform clients how they may obtain information on how Adviser voted proxies with respect to the clients’ portfolio securities.Clients may obtain information on how their securities were voted or a copy of Adviser’s Policies and Procedures by written request addressed to Adviser.Adviser will coordinate with all mutual fund clients to assist in the provision of all information required to be filed by such mutual funds on Form N-PX. V. GUIDELINES Adviser specializes in socially responsible investing, and Adviser’s clients are concerned with social and environmental issues.As a result, Adviser’s policy is to exercise shareholder rights through proxy voting in line with supporting progressive and socially responsible policies and actions.General principles that guide proxy voting include supporting transparency, supporting policies and actions on sustainable development, and supporting principles of equity and fairness.This includes supporting shareholder proposals that encourage management to pursue socially and environmentally desirable goals. Each proxy issue will be considered individually.The following guidelines are to be used in voting proposals contained in the proxy statements.For issues not specifically addressed below, they will be voted on a case-by-case basis according the principles described above. Environmental Resolutions Bioaccumulative Pollutants –Vote in support of eliminating these substances. CERES Principles –Vote in favor of proposals to adopt CERES principles. Table of Contents - SAI B-37 Chlorine Bleach –Vote in favor of eliminating Chlorine Bleach in paper and pulp. Genetically Engineered Foods – Vote in favor of resolutions calling for the phase out of GE foods; labeling of GE foods; and reports on the financial and environmental costs, benefits and risks associated with GE foods. PVC Medical Products – Vote in favor of phasing out or reducing the use of PVC in medical products. Reporting – Generally, vote in favor of resolutions that call for special reporting of environmental issues, thereby increasing transparency. Renewable Energy Sources –Vote in favor of resolutions that call for increased use and development of renewable energy resources and energy efficiency. Smoke Free Environment –Vote in favor of resolutions for a smoke-free workplace. Social Resolutions Board Diversity –Vote in favor of resolutions calling for increased representation of women and minorities. China Principles – Vote in favor of resolutions calling for the adoption of these principles. Compensation Disclosure – Vote in favor of resolutions that support disclosure of compensation levels for executives and members of the board of directors, as transparency is imperative for fully informed decision making. Drug availability in developing countries – Generally, vote in support of attempts to make drug treatment for HIV/AIDS/TB/Malaria available in developing areas. Equal Opportunity/Diversity – Vote in support of resolutions that promote equality, tolerance, and diversity. International Labor Organization – Vote in support of proposals for the adoption of ILO principles and implementation of ILO monitoring. McBride Principles – Vote in favor of resolutions that support the adoption of the McBride Principles. Pharmaceutical Pricing Restraint – Vote in favor of resolutions asking companies to implement and report on price restraint policies for pharmaceutical products. Political Contributions – Vote in favor of resolutions calling for the development and reporting of political contribution guidelines and activities. Reporting – Generally, vote in favor of resolutions that call for special reporting of social issues, thereby increasing transparency. Table of Contents - SAI B-38 Weapons Manufacturing – Vote in support of efforts to reduce or end weapons manufacturing. Corporate Governance Resolutions Auditors:Vote in support of independent auditors.Oppose auditors who engage in any amount of consulting (including tax consulting) work in addition to auditing.Vote in support of resolutions that separate auditing from consulting and vote in favor of resolutions designed to limit the amount of non-audit services obtained from the auditor. Board of Directors (BOD):Election – Support diverse boards.Vote for BODs that are comprised of at least one-third women and/or minorities.If less than one-third, vote only for the diverse candidates.If the BOD has no women/minorities, vote to withhold all nominees. Board of Directors:Voting – Vote against cumulative voting.Support simple majority voting. Board of Directors:Classified Boards – Oppose proposals for staggered and classified BODs.Support resolutions to abolish staggered terms. Board of Directors:Democratic Elections – Recognizing that the current election process does not provide truly democratic elections, there is a need for reform in this area.However, current resolutions calling for multiple candidates for each director position do not provide a reasonable process for improving elections (such as how to attract multiple qualified independent candidates, addressing costs involved, and process standardization).As a result, votes will be cast against these proposals until a reasonable process is defined. Board of Directors:Number of Directors – Oppose efforts to reduce the size of boards, absent extraordinary circumstances. Board of Directors:Term Limits – Vote against term limits for independent BOD members as such limits can inhibit maintaining board independence and provide management with undue power. Board of Directors:Independent Board of Directors – Vote in favor of resolutions for increased independence of BOD. Board of Directors:Independent Chair – Vote in favor of resolutions that separate Board Chair and CEO positions. Compensation:Indexed Options – Support resolutions to tie stock compensation to performance of the company relative to peer group performance. Compensation:Reasonable Compensation of Board of Directors and Management – Oppose executive compensation plans that compensate outside directors in excess of $100,000 per year.Oppose executive compensation plans that compensate chief executive officers in excess of $5,000,000 per year. Compensation:Stock Options / Stock Incentive Plans – With the goal of encouraging employee ownership of the business upon which their livelihood depends, vote in support of stock options and stock incentive plans where excessive compensation is not a concern.Support resolutions calling for companies to expense options.Support stock ownership at all levels, not just for top executives. Compensation:Executive Severance Pay (Golden Parachutes) – Vote to restrict or eliminate “golden parachute” severance packages.Vote to support resolutions to require shareholder approval of executive severance packages. Table of Contents - SAI B-39 Poison Pills – Vote in favor of resolutions to require shareholder approval of poison pills before they can be implemented. Voting – Vote in support of voting confidentiality; vote against supermajority voting; and vote in support of decreasing vote percentages where supermajority voting is in existence. Restructuring Plans – Vote in favor of requiring shareholder approval for company restructuring plans. Auditing of Proxy Voting Since proxies are voted by RM, it is important to audit RM’s work in order to ensure that all proxies are voted correctly.Information should be maintained on the Proxy Voting Spreadsheet which can be found on p:\PIM\Proxy Voting\Proxy Voting Auditing.xls.On a weekly basis, RM information can be accessed through RM’s Governance Analytics system.Once the Governance Analytics system has been accessed, meetings and votes can be monitored as follows: Upcoming Meetings New Meeting Notice – The Broadridge (ProxyEdge) home page has a “Meetings” tab which leads one to a list of all new meetings.The list will include companies held in Adviser's portfolios and in the portfolio of Portfolio21 (“P21”), as well as companies that are not included in our portfolios.For any company that is held in the portfolios of Adviser or of P21, check to make sure that the meeting dates have been added to the Proxy Voting Auditing spreadsheet, located in P\PIM\Proxy Voting.The main page listing all pending votes and has a link to each company that has a vote pending.Clicking on the link to each specific company will show pertinent dates, e.g. meeting date, cutoff date, whether or not shares have been voted, etc.The specific company’s link will also show how many shares of that security are being held, which accounts hold shares and whether or not all of the proxies for those shares have been voted.Once on the specific company’s page on ProxyEdge, an additional “Meeting Details” tab can be clicked to give more specific information about the pending vote.The portfolio managers can verify the number of shares we currently hold in a given stock.Contact BroadridgePay particular attention to companies that are within seven days of the vote cutoff date for their meeting and have not yet been voted.By checking the Proxy Voting Auditing spreadsheet and comparing it with ProxyEdge records weekly, you should be able to stay on top of all upcoming votes.An Upcoming Meetings Vote Summary report is scheduled on ProxyEdge to automatically generate a monthly report showing all upcoming meetings that have been announced to take place within the next 30 days.The report is emailed to Paul at the beginning of every month.With that report, enter the meeting dates for all upcoming meetings on the Proxy Voting Audit spreadsheet.Be sure to enter the date for each account that holds the shares. Vote Auditing – In addition to watching upcoming meetings, it will be necessary to audit all companies after their AGM date has passed to be sure that all shares were in fact voted.An automatic monthly Vote Summary Report has been scheduled to be emailed to both Paul and June (as backup) at the beginning of every month.It shows all company ballots that have been voted within the last 30 days.This information should be compared to our Proxy Voting Audit spreadsheet, and the actual date that ballots were voted for each company should be entered on the Audit spreadsheet for each account that holds shares of a given company.The Proxy Voting Audit spreadsheet has different pages for each account we vote – P21, PIM, and four Pax “Sleeves” (Growth, Conservative, Moderate and Aggressive).If there are any companies whose Annual General Meeting has passedbut they don’t show up on the Voting Summary report, contact our Broadridge Representative, Regan Fantry, at either 631-254-1675 or regan.fantry@broadridge.com to find out why the ballots were not voted. Table of Contents - SAI B-40 Manual Voting – Occasionally a proxy will require a manual vote, usually because we have an item referred to us by Broadridge.This will happen when an item up for vote is not specifically covered by our proxy voting policy.In order to enter a manual vote, click on the Meeting List (Voting) tab of ProxyEdge.Click on the specific company that needs to be voted manually.If the ballots have been received the items will be listed.You can either vote just the item(s) in question by clicking on the “Vote Selected” button, or you can vote everything manually by clicking on the “Vote All” button.You also have the option of using the “Quick Vote” feature.This can be accessed using the pull-down menu at the bottom of the page and selecting “Egan-Jones Proxy Services/Custom” from the choices.This is our custom policy, and all ballot items will be automatically populated with our policy choices save for any items for which we don’t have a clear policy.Those items can be entered manually.Once all votes are entered, press the “Submit” button at the bottom of the page.A confirmation message will be displayed showing that a vote has been successfully cast. Important Dates for Proxy Voting ♦Proxy voting year runs from July 1st through June 30th of the following year. ♦Every quarter – A P21 proxy voting report should be downloaded and sent to Amanda Plyley so that she can post P21’s proxy voting record.A Vote Summary Report shouldset up to be automatically generated by Broadridge and emailed to Paul in spreadsheet format.This report will be for the prior quarter.Amanda will maintain a rolling 12-month report which will be posted on the Portfolio21.com website. ♦The N-PX report is filed with the SEC every year by August 30th.Start working on aggregating proxy voting information by July 7th of each year.Coordinate with US Bank, June Miller and Broadridge to make sure information is Edgarized and properly filed.To date, Adviser has used Electronic Publishing Services (http://www.epubsinc.com/) to file its N-PX each year.Broadridge should now be able to prepare N-PX for the P21 and each of the Pax sleeve accounts, although this service has not yet been used.For the Pax sleeves, reports should be formatted with the specific fields found in the Pax N-PX preparation document found in P\PIM\Proxy Voting\Pax N-PX Filings.Once the N-PX is received from Broadridge, a copy of the N-PX for each of the Pax sleeves should be sent to Heather Smith at Pax hsmith@paxworld.com. The N-PX for P21 should be sent to Cheryl Bennett at US Bank cheryl.bennett@usbank.com .The file should be reviewed by Adviser and by US Bank for completeness and accuracy.Once the final text copy has been approved, US Bank will issue CCC and CIK codes for filing the Edgarized report with the SEC.The final text copy and both codes are to be given to Electronic Publishing Services, and they will complete preparations of the N-PX and file it with the SEC.A final copy of the N-PX should be given to June Miller for compliance documentation. ♦In November of each year US Bank should receive an updated Power of Attorney form for Brazil.The form needs to be completed, notarized and consularized.A sample POA can be found at P:\PIM\Proxy Voting\ISS documents/Brazil Power of Attorney.The POA should be sent to the Brazilian Consulate for consularization at: Consulate General of Brazil 300 Montgomery St., Suite 900 San Francisco, CA94104 Table of Contents - SAI B-41 There is a $20.00 fee for consularization that should be remitted with the POA form.Once the completed form is received from the Brazilian Consulate, it should be scanned, filed in the Proxy Voting section on the shared drive and then sent to: US Bank Attn: Proxy Department 1555 North River Center Drive Suite 302 Milwaukee, WI 53212 Table of Contents - SAI B-42 PROFESSIONALLY MANAGED PORTFOLIOS (the “Trust”) PART C OTHER INFORMATION Item 28.Exhibits (a) Amended and Restated Agreement and Declaration of Trust is herein incorporated by reference from Post-Effective Amendment No. 211 to Professionally Managed Portfolio’s (the “Trust”) Registration Statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on July 27, 2005. (b) Amended and Restated By-Laws are herein incorporated by reference from Post-Effective Amendment No. 148 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 18, 2003. (c) Instruments Defining Rights of Security Holders are herein incorporated by reference from the Trust’s Declaration of Trust and Bylaws. (d) (i) Investment Advisory Agreement dated September2, 2008 between the Trust on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is hereby incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. (ii) Investment Advisory Agreement dated November 30, 2006 between the Trust, on behalf of the Counterpoint Select Fund, and Jurika, Mills & Keifer, LLC is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 30, 2006. (iii) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the FIMCO Select Fund, and Frontier Investment Management Co. is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iv)(A) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iv)(B) Investment Advisory Agreement dated January 31, 2007 between the Trust on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund and DAL Investment Company, LLC, is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (iv)(C) Investment Advisory Agreement dated February 20, 2008 between the Trust, on behalf of the FundX Tactical Upgrader Fund and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iv)(D) Investment Advisory Agreement dated May 29, 2009 between the Trust, on behalf of the FundX Tactical Total Return Fund and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (v)(A) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the Hodges Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 1 (v)(B) Investment Advisory Agreement dated December 7, 2007 between the Trust, on behalf of the Hodges Small Cap Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (v)(C) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Blue Chip 25 Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (v)(D) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Equity Income Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (v)(E) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Pure Contrarian Fund and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (vi) Amended and Restated Investment Advisory Agreement dated July 27, 2008 between the Trust, on behalf of The Osterweis Fund, and Osterweis Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2008. (vii) Amended and Restated Investment Advisory Agreement dated July 27, 2008 between the Trust, on behalf of The Osterweis Strategic Income Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2008. (viii) Investment Advisory Agreement dated August 31, 2010 between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (ix) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of The Perkins Discovery Fund, and Perkins Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (x) Amended and Restated Investment Advisory Agreement dated March 1, 2007 between the Trust, on behalf of Portfolio 21, and Portfolio 21 Investments, formerly Progressive Investment Management Corporation, is herein incorporated by reference from Post-Effective Amendment No. 281 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2007. (xi) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the Stephens Small Cap Growth Fund, and Stephens Investment Management Group, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xii) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the Stephens Mid Cap Growth Fund, and Stephens Investment Management Group, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xiii) Amended and Restated Investment Advisory Agreement between the Trust, on behalf of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. 2 (xiv) Amended and Restated Investment Advisory Agreement dated August 31, 2006 between the Trust, on behalf of the Villere Balanced Fund, and St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xv) Investment Advisory Agreement dated July 27, 2009 between the Trust, on behalf of the Winslow Green Mutual Funds and Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 355 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2009. (xvi) Investment Advisory Agreement dated March 31, 2009 between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (xvii) Amendment to Schedule A of the Investment Advisory Agreement dated March 31, 2009 between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 376 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 30, 2010. (xviii)(A) Investment Advisory Agreement dated May 1, 2009 between the Trust, on behalf of the Jordan Opportunity Fund, and Windowpane Advisors, L.L.C. is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xviii)(B) Investment Sub-Advisory Agreement dated May 1, 2009 between Hellman, Jordan Management Co., Inc. and Windowpane Advisors, L.L.C. on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xix) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the DSM Large Cap Growth Fund, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xx) Investment Advisory Agreement dated August 31, 2009 between the Trust, on behalf of the Akre Focus Fund, and Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxi) Investment Advisory Agreement dated April 12, 2010 between the Trust, on behalf of the Brown Advisory Funds, and Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (a) Appendix A dated August 9, 2011 to Investment Advisory Agreement between the Trust, on behalf of the Brown Advisory Funds, and Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (b) Appendix A dated , 2011 to Investment Advisory Agreement between the Trust, on behalf of the Brown Advisory Funds, and Brown Investment Advisory Incorporated – to be filed by amendment. (xxii) Investment Sub-Advisory Agreement dated April 12, 2010 between Cardinal Capital Management, L.L.C. and Brown Investment Advisory Incorporated on behalf of the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xxiii) Investment Advisory Agreement dated December 29, 2010 between the Trust, on behalf of the Boston Common International Fund and Boston Common U.S. Equity Fund, and Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. 3 (xxiv) Investment Advisory Agreement dated April 6, 2011 between the Trust, on behalf of the GoodHaven Fund and GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxv) Investment Advisory Agreement dated June 29, 2011 between the Trust, on behalf of the Contravisory Strategic Equity Fund and Contravisory Investment Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (e) (i) Distribution Agreement dated May 19, 2008 between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and Quasar Distributors, LLC is hereby incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. (ii) Distribution Agreement dated November 22, 2006 between the Trust, on behalf of the Counterpoint Select Fund, and Quasar Distributors, LLC is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 30, 2006. (iii) Distribution Agreement dated June 26, 2006 between the Trust, on behalf of the FIMCO Select Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iv)(A) Distribution Agreement dated July 5, 2006 between the Trust, on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iv)(B) Amendment to Exhibit A of the Distribution Agreement dated January 11, 2007 between the Trust, on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (iv)(C) Amendment to Exhibit A of the Distribution Agreement dated February 5, 2008, between the Trust on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iv)(D) Distribution Agreement dated February 24, 2009 between the Trust, on behalf of the FundX Tactical Total Return Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (v)(A) Distribution Agreement dated June 1, 2006 between the Hodges Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 259 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2006. (v)(B) Amendment to Exhibit A of the Distribution Agreement dated November 28, 2007, between the Trust on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (v)(C) Second Amendment dated June 15, 2009 to the Distribution Agreement dated June 1, 2006, as amended November 28, 2007, between the Trust on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. 4 (vi) Distribution Agreement dated July 10, 2006 between the Trust, on behalf of The Osterweis Fund and The Osterweis Strategic Income Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (vii) First Amendment dated July 19, 2010 to the Distribution Agreement dated July 10, 2006 between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (viii) Distribution Agreement dated June 27, 2006 between the Trust, on behalf of The Perkins Discovery Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (ix) Distribution Agreement dated July 7, 2006 between the Trust, on behalf of the Portfolio 21, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (x)(A) Distribution Agreement dated July 20, 2006 between the Trust, on behalf of the Stephens Mid Cap Growth Fund and the Stephens Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (x)(B) Amendment to Distribution Agreement between the Trust, on behalf of the Stephens Mid Cap Growth Fund and the Stephens Small Cap Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 323 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 29, 2008. (xi)(A) Distribution Agreement dated June 26, 2006 between the Trust, on behalf of the TCM Small Cap Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xi)(B) Amendment to Distribution Agreement between the Trust, on behalf of the TCM Small-Mid Cap Growth Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (xii) Distribution Agreement dated June 26, 2006 between the Trust, on behalf of the Villere Balanced Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xiii) Distribution Agreement dated July 27, 2009 between the Trust, on behalf of the Winslow Green Mutual Funds, Brown Advisory Funds, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xiv) First Amendment dated March 8, 2010 to the Distribution Agreement dated July 27, 2009 between the Trust, on behalf of the Winslow Green Mutual Funds, Brown Advisory Funds and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xv) Second Amendment dated August 9, 2011 to the Distribution Agreement dated July 27, 2009 between the Trust, on behalf of the Brown Advisory Tactical Bond Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2011. 5 (xvi) Third Amendment dated , 2011 to the Distribution Agreement dated July 27, 2009 between the Trust, on behalf of the Brown Advisory Equity Income Fund, and Quasar Distributors, LLC – to be filed by amendment. (xvii) Distribution Agreement dated February 24, 2009 between the Trust, on behalf of the Congress Large Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (xviii) Form of Distribution Agreement between the Trust, on behalf of the Jordan Opportunity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January22,2009. (xix) Distribution Agreement dated June 15, 2009 between the Trust, on behalf of the DSM Large Cap Growth Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xx) Distribution Agreement dated August 3, 2009 between the Trust, on behalf of the Akre Focus Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxi) Distribution Agreement dated November 9, 2010 between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xxii) Distribution Agreement dated February 16, 2011 between the Trust, on behalf of the GoodHaven Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxiii) Distribution Agreement dated May 19, 2011 between the Trust, on behalf of the Contravisory Strategic Equity Fund and Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (f) Bonus or Profit Sharing Contracts – None. (g) (i) Custodian Agreement dated June 22, 2006 between the Trust and U.S. Bank, National Association is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (ii) Addendum to Custodian Agreement dated August 17, 2006 on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iii) Addendum to Custodian Agreement dated November 20, 2006 on behalf of the Counterpoint Select Fund is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 30, 2006. (iv) Addendum to Custodian Agreement dated January 11, 2007 on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (v) Addendum to Custodian Agreement on behalf of the TCM Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. 6 (vi) Addendum to Custodian Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (vii) Addendum to Custodian Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (viii) Addendum to Custodian Agreement on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2008. (ix) Amendment to Custodian Agreement on behalf of the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (x) Form of Amendment to Custodian Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (xi) Amendment to Custodian Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (xii) Amendment to Custodian Agreement on behalf of the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xiii) Amendment to Custodian Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xiv) Amendment to Custodian Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xv) Amendment to Custodian Agreement on behalf of the Winslow Green Mutual Funds and the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No.375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April12,2010. (xvi) Amendment to Custodian Agreement on behalf of the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (xvii) Amendment to Custodian Agreement on behalf of the Brown Advisory Equity Income Fund – to be filed by amendment. (xviii) Amendment to Custodian Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xix) Amendment to Custodian Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xx) Amendment to Custodian Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxi) Amendment to Custodian Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. 7 (h) (i)(A) Fund Administration Servicing Agreement dated June 22, 2006 between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October132006. (i)(B) Addendum to Fund Administration Servicing Agreement dated July 24, 2006 between the Trust, on behalf of the Stephens Mid Cap Growth Fund and the Stephens Small Cap Growth Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (i)(C) Addendum to Fund Administration Servicing Agreement dated August 17, 2006 on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (i)(D) Addendum to Fund Administration Servicing Agreement dated November 20, 2006 on behalf of the Counterpoint Select Fund is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November30,2006. (i)(E) Addendum to Fund Administration Servicing Agreement dated January 11, 2007 on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (i)(F) Addendum to Fund Administration Servicing Agreement on behalf of the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (i)(G) Addendum to Fund Administration Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (i)(H) Addendum to Fund Administration Servicing Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (i)(I) Amendment to Fund Administration Servicing Agreement on behalf of the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (i)(J) Form of Amendment to Fund Administration Servicing Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (i)(K) Amendment to Fund Administration Servicing Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (i)(L) Amendment to Fund Administration Servicing Agreement on behalf of the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (i)(M) Amendment to Fund Administration Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (i)(N) Amendment to Fund Administration Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. 8 (i)(O) Amendment to Fund Administration Servicing Agreement on behalf of the Winslow Green Mutual Funds and the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (i)(P) Amendment to Fund Administration Servicing Agreement on behalf of the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2011. (i)(Q) Amendment to Fund Administration Servicing Agreement on behalf of the Brown Advisory Equity Income Fund – to be filed by amendment. (i)(R) Amendment to Fund Administration Servicing Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (i)(S) Amendment to Fund Administration Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (i)(T) Amendment to Fund Administration Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (i)(U) Amendment to Fund Administration Servicing Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (ii)(A) Fund Accounting Servicing Agreement dated June 22, 2006 between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (ii)(B) Addendum to Fund Accounting Servicing Agreement dated August 17, 2006 on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (ii)(C) Addendum to Fund Accounting Servicing Agreement dated November 20, 2006 on behalf of the Counterpoint Select Fund is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November30,2006. (ii)(D) Addendum to Fund Accounting Servicing Agreement dated January 11, 2007 on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (ii)(E) Addendum to Fund Accounting Servicing Agreement on behalf of the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (ii)(F) Addendum to Fund Accounting Servicing Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (ii)(G) Addendum to Fund Accounting Servicing Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. 9 (ii)(H) Amendment to Fund Accounting Servicing Agreement on behalf of the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (ii)(I) Form of Amendment to Fund Accounting Servicing Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (ii)(J) Amendment to Fund Accounting Servicing Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (ii)(K) Amendment to Fund Accounting Servicing Agreement on behalf of the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (ii)(L) Amendment to Fund Accounting Servicing Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (ii)(M) Amendment to Fund Accounting Servicing Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (ii)(N) Amendment to Fund Accounting Servicing Agreement on behalf of the Winslow Green Mutual Funds and the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (ii)(O) Amendment to Fund Accounting Servicing Agreement on behalf of the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2011. (ii)(P) Amendment to Fund Accounting Servicing Agreement on behalf of the Brown Advisory Equity Income Fund – to be filed by amendment. (ii)(Q) Amendment to Fund Accounting Servicing Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (ii)(R) Amendment to Fund Accounting Servicing Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (ii)(S) Amendment to Fund Accounting Servicing Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (ii)(T) Amendment to Fund Accounting Servicing Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (iii)(A) Transfer Agent Agreement dated June 22, 2006 between the Trust and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (iii)(B) Addendum to Transfer Agent Agreement dated August 17, 2006 on behalf of the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and U.S. Bancorp Fund Services, LLC is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. 10 (iii)(C) Addendum to Transfer Agent Agreement dated November 20, 2006 on behalf of the Counterpoint Select Fund is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 30, 2006. (iii)(D) Addendum to Transfer Agent Agreement dated January 11, 2007 on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (iii)(E) Addendum to Transfer Agent Agreement on behalf of the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (iii)(F) Addendum to Transfer Agent Agreement on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (iii)(G) Addendum to Transfer Agent Agreement on behalf of the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (iii)(H) Amendment to Transfer Agent Agreement on behalf of the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (iii)(I) Form of Amendment to Transfer Agent Agreement on behalf of the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 331 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 22, 2009. (iii)(J) Amendment to Transfer Agent Agreement on behalf of the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (iii)(K) Amendment to Transfer Agent Agreement on behalf of the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iii)(L) Amendment to Transfer Agent Agreement on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (iii)(M) Amendment to Transfer Agent Agreement on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (iii)(N) Amendment to Transfer Agent Agreement on behalf of the Winslow Green Mutual Funds and the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (iii)(O) Amendment to Transfer Agent Agreement on behalf of the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (iii)(P) Amendment to Transfer Agent Agreement on behalf of the Brown Advisory Equity Income Fund – to be filed by amendment. (iii)(Q) Amendment to Transfer Agent Agreement on behalf of The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (iii)(R) Amendment to Transfer Agent Agreement on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. 11 (iii)(S) Amendment to Transfer Agent Agreement on behalf of the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (iii)(T) Amendment to Transfer Agent Agreement on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (iv) Operating Expense Limitation Agreement dated September 2, 2008 between the Trust, on behalf of the CAN SLIM® Select Growth Fund, and NorthCoast Asset Management, LLC is hereby incorporated by reference from Post-Effective Amendment No. 322 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 28, 2008. (v) Operating Expense Limitation Agreement dated November 30, 2006 between the Trust, on behalf of the Counterpoint Select Fund, and Jurika, Mills & Keifer, LLC is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 30, 2006. (vi) Operating Expense Limitation Agreement dated November 15, 2005 between the Trust, on behalf of the FIMCO Select Fund, and Frontier Investment Management Co. is herein incorporated by reference from Post-Effective Amendment No. 242 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 22, 2005. (vii) Operating Expense Limitation Agreement dated June 21, 2002 between the Trust, on behalf of the FundX Upgrader Fund, and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 163 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 13, 2004. (viii) Operating Expense Limitation Agreement dated June 21, 2002 between the Trust, on behalf of the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 163 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 13, 2004. (ix) Operating Expense Limitation Agreement dated January 31 2007 between the Trust on behalf of the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (x) Operating Expense Limitation Agreement dated February 20, 2008 between the Trust, on behalf of the FundX Tactical Upgrader Fund, and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (xi) Operating Expense Limitation Agreement dated May 29, 2009 between the Trust, on behalf of the FundX Tactical Total Return Fund, and DAL Investment Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (xii) Operating Expense Limitation Agreement dated December 7, 2007, as amended August 14, 2008, between the Trust, on behalf of the Hodges Small Cap Fund, and Hodges Capital Management, Inc. is herein incorporated be reference from Post Effective Amendment No. 324 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2008. (xiii) Operating Expense Limitation Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Blue Chip 25 Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xiv) Operating Expense Limitation Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Equity Income Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. 12 (xv) Operating Expense Limitation Agreement dated August 31, 2009 between the Trust, on behalf of the Hodges Pure Contrarian Fund, and Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xvi) Operating Expense Limitation Agreement dated August 30, 2002 between the Trust, on behalf of The Osterweis Strategic Income Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 154 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2003. (xvii) Operating Expense Limitation Agreement dated August 31, 2010 between the Trust, on behalf of The Osterweis Strategic Investment Fund, and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xviii) Operating Expense Limitation Agreement dated July 18, 2007 between the Trust, on behalf of The Perkins Discovery Fund, and Perkins Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 298 to the Trust’s Registration Statement on Form N-1a, filed with the SEC on December 13, 2007. (xix) Operating Expense Limitation Agreement dated March 1, 2007 between the Trust, on behalf of Portfolio 21, and Portfolio 21 Investments, formerly Progressive Investment Management Corporation, is herein incorporated by reference from Post-Effective Amendment No. 281 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2007. (xx) Operating Expense Limitation Agreement dated March 20, 2008 between the Trust, on behalf of the Stephens Mid Cap Growth Fund, and Stephens Investment Management Group, LLC is herein incorporated by reference from Post-Effective Amendment No. 311 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 27, 2008. (xxi) Operating Expense Limitation Agreement dated December 1, 2009 between the Trust, on behalf of the Stephens Small Cap Growth Fund, and Stephens Investment Management Group, LLC is herein incorporated by reference from Post-Effective Amendment No. 397 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2011. (xxii) Operating Expense Limitation Agreement dated August 31, 2006 between the Trust, on behalf of the TCM Small Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 13, 2006. (xxiii) Operating Expense Limitation Agreement between the Trust, on behalf of the TCM Small-Mid Cap Growth Fund, and Tygh Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (xxiv) Operating Expense Limitation Agreement dated August 7, 2002 between the Trust, on behalf of the Villere Balanced Fund, and St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 160 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 16, 2003. (xxv) Operating Expense Limitation Agreement dated July 27, 2009 between the Trust, on behalf of the Winslow Green Growth Fund and Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 355 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2009. (xxvi) Operating Expense Limitation Agreement dated March 31, 2009 between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. 13 (xxvii) Amendment to Appendix A of the Operating Expense Limitation Agreement dated March31,2009 between the Trust, on behalf of the Congress Large Cap Growth Fund, and Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 376 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 30, 2010. (xxviii) Operating Expense Limitation Agreement dated August 31, 2009 between the Trust, on behalf of the DSM Large Cap Growth Fund, and DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xxix) Shareholder Servicing Plan adopted by the Trust, on behalf of the Winslow Green Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 355 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2009. (xxx) Operating Expense Limitation Agreement dated August 31, 2009 between the Trust, on behalf of the Akre Focus Fund, and Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxxi) Shareholder Servicing Plan adopted by the Trust, on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxxii) Operating Expense Limitation Agreement dated April 12, 2010 between the Trust, on behalf of the Brown Advisory Funds, and Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (a) Appendix A dated August 9, 2011 to the Operating Expense Limitation Agreement between the Trust, on behalf of the Brown Advisory Funds and Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (b) Appendix A dated , 2011 to the Operating Expense Limitation Agreement between the Trust, on behalf of the Brown Advisory Funds and Brown Investment Advisory Incorporated – to be filed by amendment. (xxxiii) Shareholder Servicing Plan adopted by the Trust, on behalf of the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xxxiv) Operating Expense Limitation Agreement dated December 29, 2010 between the Trust, on behalf of the Boston Common International Fund and the Boston Common U.S. Equity Fund, and Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xxxv) Support Services Agreement dated April 6, 2011 between the Trust, on behalf of the GoodHaven Fund, and GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxxvi) Operating Expense Limitation Agreement dated June 29, 2011 between the Trust, on behalf of the Contravisory Strategic Equity Fund, and Contravisory Investment Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (i) (i) Opinion and Consent of Counsel dated September 21, 2005 by Goodwin Procter LLP for the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 227 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September21,2005. 14 (ii) Opinion and Consent of Counsel dated November 30, 2006 by Goodwin Procter LLP for the Counterpoint Select Fund is hereby incorporated by reference from Post-Effective Amendment No. 271 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November302006. (iii) Opinion and Consent of Counsel dated December 21, 2005 by Goodwin Procter LLP for the FIMCO Select Fund is herein incorporated by reference from Post-Effective Amendment No. 242 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 22, 2005. (iv) Opinion and Consent of Counsel dated September 12, 2005 by Goodwin Procter LLP for the FundX Stock Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 228 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September26,2005. (v) Opinion and Consent of Counsel dated June 24, 2002 by Goodwin Procter LLP for the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund is herein incorporated by reference from Post-Effective Amendment No. 133 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2002. (vi) Opinion and Consent of Counsel dated June 5, 2002 by Paul Hastings LLP for the FundX Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 132 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 21, 2002. (vii) Opinion and Consent of Counsel dated January 31, 2007 by Goodwin Procter LLP for the FundX ETF Upgrader Fund and the FundX ETF Aggressive Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 277 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 31, 2007. (viii) Opinion and Consent of Counsel dated February 21, 2008 by Goodwin Procter LLP for the FundX Tactical Upgrader Fund is herein incorporated by reference from Post-Effective Amendment No. 308 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 28, 2008. (ix) Opinion and Consent of Counsel dated July 22, 1999 by Paul Hastings LLP for the Hodges Fund is herein incorporated by reference from Post-Effective Amendment No. 75 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. (x) Opinion and Consent of Counsel dated December 18, 2007 by Goodwin Procter LLP for the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December18,2007. (xi) Opinion and Consent of Counsel dated July 22, 1999 by Paul Hastings LLP for The Osterweis Fund is herein incorporated by reference from Post-Effective Amendment No. 74 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. (xii) Opinion and Consent of Counsel dated August 21, 2002 by Paul Hastings LLP for The Osterweis Strategic Income Fund is herein incorporated by reference from Post-Effective Amendment No. 142 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 22, 2002. (xiii) Opinion and Consent of Counsel dated July 22, 1999 by Paul Hastings LLP for The Perkins Discovery Fund is herein incorporated by reference from Post-Effective Amendment No. 78 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 26, 1999. (xiv) Opinion and Consent of Counsel dated December 19, 2000 by Paul Hastings LLP for Portfolio 21 is herein incorporated by reference from Post-Effective Amendment No. 110 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 20, 2000. (xv) Opinion and Consent of Counsel dated November 23, 2005 by Goodwin Procter LLP for the Stephens Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 239 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on November 23, 2005. 15 (xvi) Opinion and Consent of Counsel dated January 30, 2006 by Goodwin Procter LLP for the Stephens Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 251 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 30, 2006. (xvii) Opinion and Consent of Counsel dated September 28, 2004 by Goodwin Procter LLP for the TCM Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 175 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2004. (xviii) Opinion and Consent of Counsel by Goodwin Procter LLP for the TCM Small-Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 285 to the Trust’s Registration Statement on Form N-1A, file with the SEC on June 26, 2007. (xix) Opinion and Consent of Counsel dated June 5, 2002 by Paul Hastings LLP for the Villere Balanced Fund is herein incorporated by reference from Post-Effective Amendment No. 130 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 7, 2002. (xx)(A) Opinion of Counsel dated May 23, 2008 by Goodwin Procter LLP for the Winslow Green Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 317 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 30, 2008. (xx)(B) Consent of Counsel dated May 27, 2008 by Paul Hastings LLP for the Winslow Green Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 313 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 27, 2008. (xxi)(A) Opinion of Counsel dated March 31, 2009 by Paul Hastings LLP for the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (xxi)(B) Consent of Counsel dated March 31, 2009 by Paul Hastings LLP for the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March31,2009. (xxii)(A) Opinion of Counsel dated May 1, 2009 by Goodwin Procter LLP for the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xxii)(B) Consent of Counsel dated May 1, 2009 by Paul Hastings LLP for the Jordan Opportunity Fund is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xxiii)(A) Opinion of Counsel dated May 29, 2009 by Paul Hastings LLP for the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (xxiii)(B) Consent of Counsel dated May 29, 2009 by Paul Hastings LLP for the FundX Tactical Total Return Fund is herein incorporated by reference from Post-Effective Amendment No. 346 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 29, 2009. (xxiv)(A) Opinion of Counsel dated August 31, 2009 by Paul Hastings LLP for the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xxiv)(B) Consent of Counsel dated August 31, 2009 by Paul Hastings LLP for the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xxv)(A) Opinion of Counsel dated August 31, 2009 by Paul Hastings LLP for the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xxv)(B) Consent of Counsel dated August 31, 2009 by Paul Hastings LLP for the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. 16 (xxvi)(A) Opinion of Counsel dated August 27, 2009 by Paul Hastings LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxvi)(B) Consent of Counsel dated August 27, 2009 by Paul Hastings LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xxvi)(C) Opinion of Counsel dated August 31, 2009 by Sullivan & Worcester LLP for the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 359 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 11, 2009. (xxvii)(A) Opinion of Counsel by Sullivan & Worcester LLP for the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xxvii)(B) Consent of Counsel by Paul Hastings LLP for the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xxvii)(C) Tax Opinion of Counsel by Paul Hastings LLP for the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xxviii)(A) Opinion of Counsel dated August 31, 2010 by Sullivan & Worcester LLP for The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xxviii)(B) Consent of Counsel dated August 31, 2010 by Paul Hastings LLP for The Osterweis Strategic Investment Fund is herein incorporated by reference from Post-Effective Amendment No. 384 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2010. (xxix)(A) Opinion of Counsel dated December 29, 2010 by Sullivan & Worcester LLP for the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xxix)(B) Consent of Counsel dated December 29, 2010 by Paul Hastings LLP for the Boston Common International Fund and the Boston Common U.S. Equity Fund is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xxx)(A) Opinion of Counsel dated April 1, 2011 by Sullivan & Worcester LLP for the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxx)(B) Consent of Counsel dated April 6, 2011 by Paul Hastings LLP for the GoodHaven Fund is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxxi)(A) Opinion of Counsel dated June 28, 2011 by Sullivan & Worcester LLP for the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xxxi)(B) Consent of Counsel dated June 28, 2011 by Paul Hastings LLP for the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xxxii)(A) Opinion of Counsel dated September 30, 2011 by Sullivan & Worcester LLP for the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. 17 (xxxii)(B) Consent of Counsel dated September 30, 2011 by Paul Hastings LLP for the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September30,2011. (xxxiii)(A) Opinion of Counsel dated , 2011 by Sullivan & Worcester LLP for the Brown Advisory Equity Income Fund – to be filed by amendment. (xxxiii)(B) Consent of Counsel dated , 2011 by Paul Hastings LLP for the Brown Advisory Equity Income Fund – to be filed by amendment. (j) (i) Consent of Independent Registered Public Accounting Firm Tait, Weller & Baker LLP – filed herewith. (ii) Consent of Independent Registered Public Accounting Firm Briggs, Bunting & Dougherty, LLP is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (ii)(A) Power of Attorney for Dorothy Berry dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (ii)(B) Power of Attorney for Wallace Cook dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (ii)(C) Power of Attorney for Eric Falkeis dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (ii)(D) Power of Attorney for Carl Froebel dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (ii)(E) Power of Attorney for Steve Paggioli dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (ii)(F) Power of Attorney for Robert Slotky dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (ii)(G) Power of Attorney for Patrick Rudnick dated March 8, 2010 is herein incorporated by reference from Post-Effective Amendment No. 373 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2010. (k) Omitted Financial Statements – None. (l) Initial Capital Agreements – None. (m) (i) Share Marketing Plan pursuant to Rule 12b-1 by the Trust on behalf of the CAN SLIM® Select Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2008. (ii) Amended and Restated Rule 12b-1 Distribution Plan by the Trust on behalf of the Hodges Fund is herein incorporated by reference from Post-Effective Amendment No. 288 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 23, 2007. (iii) Rule 12b-1 Distribution Plan by the Trust on behalf of the Hodges Small Cap Fund is herein incorporated by reference from Post-Effective Amendment No. 300 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 18, 2007. (iv) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund and the Hodges Pure Contrarian Fund is herein incorporated by reference from Post-Effective Amendment No. 358 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (v) Share Marketing Plan pursuant to Rule 12b-1 dated April 7, 1998 by the Trust on behalf of The Perkins Discovery Fund is herein incorporated by reference from Post-Effective Amendment No. 268 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October13,2006. 18 (vi) Rule 12b-1 Distribution Plan by the Trust on behalf of Portfolio 21 is herein incorporated by reference from Post-Effective Amendment No. 24 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 16, 1996. (vii) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Stephens Small Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 266 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2006. (viii) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Stephens Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 266 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2006. (ix) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 403 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 28, 2011. (x) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xi) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Winslow Green Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 355 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2009. (xii) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xiii) Rule 12b-1 Distribution and Shareholder Servicing Plan adopted by the Trust, on behalf of the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xiv) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Brown Advisory Tactical Bond Fund is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (xv) Rule 12b-1 Distribution plan adopted by the Trust, on behalf of the Brown Advisory Equity Income Fund – to be filed by amendment. (xvi) Rule 12b-1 Distribution Plan adopted by the Trust, on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (n) (i) Rule 18f-3 Plan dated August 14, 2008 by the Trust on behalf of the Hodges Fund and the Hodges Small Cap Fund is herein incorporated be reference from Post Effective Amendment No. 324 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2008. (ii) Rule 18f-3 Plan dated March 1, 2007 by the Trust on behalf of Portfolio 21 is herein incorporated by reference from Post-Effective Amendment No. 281 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 29, 2007. (iii) Amended and Restated Rule 18f-3 Plan dated March 27, 2008 by the Trust on behalf of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 311 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 27, 2008. (iv) Rule 18f-3 Plan by the Trust on behalf of the Winslow Green Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 355 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 25, 2009. 19 (v) Rule 18f-3 Plan dated August 3, 2009 by the Trust on behalf of the DSM Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (vi) Rule 18f-3 Plan dated August 3, 2009 by the Trust on behalf of the Akre Focus Fund is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (vii) Rule 18f-3 Plan dated August 9, 2011 by the Trust on behalf of the Brown Advisory Funds is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (viii) Rule 18f-3 Plan dated April 30, 2010 by the Trust on behalf of the Congress Large Cap Growth Fund is herein incorporated by reference from Post-Effective Amendment No. 376 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 30, 2010. (ix) Rule 18f-3 Plan dated May, 2011 by the Trust on behalf of the Contravisory Strategic Equity Fund is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (o) Reserved. (p) (i) Code of Ethics for DAL Investment Company, LLC, on behalf of the FundX Stock Upgrader Fund, the FundX Upgrader Fund, the FundX Aggressive Upgrader Fund, the FundX Conservative Upgrader Fund and the FundX Flexible Income Fund, is herein incorporated by reference from Post-Effective Amendment No. 253 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on February 27, 2006. (ii) Code of Ethics for Frontier Investment Management Co. is herein incorporated by reference from Post-Effective Amendment No. 242 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 22, 2005. (iii) Code of Ethics for Hodges Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 319 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 28, 2008. (iv) Code of Ethics for Jurika, Mills & Keifer, LLC is herein incorporated by reference from Post-Effective Amendment No. 361 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on October 26, 2009. (v) Code of Ethics for NorthCoast Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 320 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2008. (vi) Code of Ethics for Osterweis Capital Management, Inc. and Osterweis Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 380 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 28, 2010. (vii) Code of Ethics for Perkins Capital Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 215 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on July 29, 2005. (viii) Code of Ethics for Portfolio 21 Investments, formerly Progressive Investment Management Corporation, is herein incorporated by reference from Post-Effective Amendment No. 246 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 29, 2005. (ix) Code of Ethics for Stephens Investment Management Group, LLC is herein incorporated by reference from Post-Effective Amendment No. 397 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2011. (x) Code of Ethics for Tygh Capital Management, Inc. (formerly, Tyee Capital Management) is herein incorporated by reference from Post-Effective Amendment No. 175 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2004. (xi) Code of Ethics for St. Denis J. Villere & Company, LLC is herein incorporated by reference from Post-Effective Amendment No. 244 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December 22, 2005. 20 (xii) Code of Ethics for Brown Investment Advisory Incorporated is herein incorporated by reference from Post-Effective Amendment No. 420 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on September 30, 2011. (xiii) Code of Ethics for Congress Asset Management Company is herein incorporated by reference from Post-Effective Amendment No. 339 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on March 31, 2009. (xiv) Code of Ethics for Windowpane Advisors, L.L.C. is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xv) Code of Ethics for Hellman, Jordan Management Company, Inc. is herein incorporated by reference from Post-Effective Amendment No. 343 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on May 1,2009. (xvi) Code of Ethics for DSM Capital Partners LLC is herein incorporated by reference from Post-Effective Amendment No. 357 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 31, 2009. (xvii) Code of Ethics for Akre Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 356 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on August 27,2009. (xviii) Code of Ethics for Cardinal Capital Management LLC is herein incorporated by reference from Post-Effective Amendment No. 375 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 12, 2010. (xix) Code of Ethics for Boston Common Asset Management, LLC is herein incorporated by reference from Post-Effective Amendment No.391 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on December29,2010. (xx) Code of Ethics for GoodHaven Capital Management, LLC is herein incorporated by reference from Post-Effective Amendment No. 398 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on April 6, 2011. (xxi) Code of Ethics for Contravisory Investment Management, Inc. is herein incorporated by reference from Post-Effective Amendment No. 408 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on June 28, 2011. (xxii) Code of Ethics for the Distributor, Quasar Distributors, LLC is herein incorporated by reference from Post-Effective Amendment No. 302 to the Trust’s Registration Statement on Form N-1A, filed with the SEC on January 23, 2008. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article VII of the Registrant’s Declaration of Trust (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on December 29, 1995), Article VI of Registrant’s Amended and Restated Bylaws (previously filed with the Registration Statement on Form N-1A (File No. 33-12213) on February 18, 2003), and Paragraph 6 of the Distribution Agreement (previously filed with the Registration Statement on Form N-1A (File No. 33-12213 on February 12, 2002).With respect to the Registrant, the general effect of these provisions is to indemnify any person (Trustee, director, officer, employee or agent, among others) who was or is a party to any proceeding by reason of their actions performed in their official or duly authorized capacity on behalf of the Trust.With respect to the distributor, the general effect of the relevant provisions is to indemnify those entities for claims arising out of any untrue statement or material fact contained in the Funds' Registration Statement, reports to shareholders or advertising and sales literature. Pursuant to Rule 484 under the Securities Act of 1933, as amended, (the “1933 Act”) the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the 1933 Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the SEC such indemnification is against public policy as expressed in the 1933 Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the 1933 Act and will be governed by the final adjudication of such issue.” 21 Item 31.Business and Other Connections of Investment Adviser With respect to the Advisers, the response to this Item will be incorporated by reference to the Advisers’ Uniform Applications for Investment Adviser Registration (“Form ADV”) on file with the SEC.Each Adviser’s Form ADV may be obtained, free of charge, at the SEC’s website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter Quasar Distributors, LLC acts as the Principal Underwriter for the Trust. (a) Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jensen Portfolio, Inc. Advisors Series Trust Keystone Mutual Funds Allied Asset Advisors Funds Kiewit Investment Fund, LLLP Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust Litman Gregory Funds Trust Alpine Series Trust LKCM Funds Artio Global Funds LoCorr Investment Trust Brandes Investment Trust MainGate Trust Brandywine Blue Funds, Inc. Managed Portfolio Series Bridges Investment Fund, Inc. Matrix Advisors Value Fund, Inc. Buffalo Funds Monetta Fund, Inc. Country Mutual Funds Trust Monetta Trust Cushing MLP Funds Trust Nicholas Family of Funds, Inc. DoubleLine Funds Trust Permanent Portfolio Family of Funds, Inc. Empiric Funds, Inc. Perritt Funds, Inc. Evermore Funds Trust Perritt Microcap Opportunities Fund, Inc. First American Funds, Inc. PineBridge Mutual Funds First American Investment Funds, Inc. PRIMECAP Odyssey Funds First American Strategy Funds, Inc. Professionally Managed Portfolios Fort Pitt Capital Funds Prospector Funds, Inc. Glenmede Fund, Inc. Purisima Funds Glenmede Portfolios Quaker Investment Trust Greenspring Fund, Inc. Rainier Investment Management Mutual Funds Guinness Atkinson Funds RBC Funds Trust Harding Loevner Funds, Inc. SCS Financial Funds Hennessy Funds Trust Thompson Plumb Funds, Inc. Hennessy Funds, Inc. TIFF Investment Program, Inc. 22 Hennessy Mutual Funds, Inc. Trust for Professional Managers Hennessy SPARX Funds Trust USA Mutuals Funds Hotchkis and Wiley Funds Wall Street Fund Intrepid Capital Management Funds Trust Wexford Trust IronBridge Funds, Inc. Wisconsin Capital Funds, Inc. Jacob Funds, Inc. WY Funds (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1)This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2)This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (3)This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. Item 33.Location of Accounts and Records The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Registrant’s Custodian U.S. Bank, National Association 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 23 Records Relating to: Are located at: Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Registrant’s Investment Advisers Akre Capital Management, LLC 2West Marshall Street Middleburg, Virginia 20118 Boston Common Asset Management, LLC 84 State Street, Suite 1000 Boston, Massachusetts 02109 Brown Investment Advisory Incorporated 901S.Bond Street, Suite400 Baltimore, Maryland 21231 -And- 99 High Street, 12th Floor Boston, Massachusetts 02110 Congress Asset Management Company Two Seaport Lane Boston, Massachusetts 02210 Contravisory Investment Management, Inc. 120 Longwater Drive, Suite 100 Norwell, Massachusetts 02061 DAL Investment Company, LP 235 Montgomery Street, Suite 1049 San Francisco, California94104 DSM Capital Partners LLC 320 East Main Street Mount Kisco, New York 10549 Frontier Investment Management Co. 8401 Central Expressway, Suite 645 Dallas, Texas 75225 GoodHaven Capital Management, LLC 590 Reinante Avenue Miami, Florida 33156 Hodges Capital Management, Inc. 2905 Maple Avenue Dallas, Texas 75201 Jurika, Mills & Keifer, LLC 2101 Webster Street, Suite 1550 Oakland, California, 94612 NorthCoast Asset Management, LLC 35 Mason Street, Greenwich, Connecticut 06830 Osterweis Capital Management, Inc. Osterweis Capital Management, LLC One Maritime Plaza, Suite 800 San Francisco, California 94111 Perkins Capital Management, Inc. 730 East Lake Street Wayzata, Minnesota 55391-1769 24 Records Relating to: Are located at: Portfolio 21 Investments (formerly Progressive Investment Management Corporation) 721 N.W. Ninth Avenue, Suite 250 Portland, Oregon 97209 Stephens Investment Management Group, LLC 111 Center Street Little Rock, Arkansas 72201 Tygh Capital Management, Inc. 1ifth Avenue, Suite 2100 Portland, Oregon 97204 St. Denis J. Villere & Co., LLC 601 Poydras Street, Suite 1808 New Orleans, Louisiana 70130 Windowpane Advisors, L.L.C. 600 West Broadway, Suite 1225 San Diego, California 92101 Registrant’s Investment Sub-Advisers Cardinal Capital Management, L.L.C. One Greenwich Office Park Greenwich, Connecticut 06831 Hellman, Jordan Management Co., Inc. 125 High Street, Suite800 Boston, Massachusetts 02110 Item 34.Management Services Not applicable. Item 35.Undertakings Not applicable. 25 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 423 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Glendora and State of California, on October 26, 2011. Professionally Managed Portfolios By: Eric W. Falkeis* Eric W. Falkeis President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 423 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Steven J. Paggioli* Trustee October 26, 2011 Steven J. Paggioli Dorothy A. Berry* Trustee October 26, 2011 Dorothy A. Berry Wallace L. Cook* Trustee October 26, 2011 Wallace L. Cook Carl A. Froebel* Trustee October 26, 2011 Carl A. Froebel Eric W. Falkeis* President and Trustee October 26, 2011 Eric W. Falkeis Patrick J. Rudnick* Treasurer and Principal October 26, 2011 Patrick J. Rudnick Financial and Accounting Officer *By: /s/Elaine E. Richards October 26, 2011 Elaine E. Richards, Attorney-In Fact pursuantto Power of Attorney 26 INDEX TO EXHIBITS Exhibit Number Description (j)(i) Consent of Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 27
